     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 1 of 47
                                                                             1


 1                         UNITED STATES DISTRICT COURT

 2                               DISTRICT OF IDAHO

 3    UNITED STATES OF AMERICA         )
                                       )        CASE NO. 1:17-cr-00120-BLW
 4                    Plaintiff,       )
                                       )        SENTENCING
 5              vs.                    )
                                       )
 6                                     )
      TOMMY SAMUEL BASCO,              )
 7                                     )
                      Defendant.       )
 8    ________________________________ )

 9

10                          TRANSCRIPT OF PROCEEDINGS
                       BEFORE THE HONORABLE B. LYNN WINMILL
11                   MONDAY, SEPTEMBER 24, 2018; 10:10 A.M.
                                   BOISE, IDAHO
12

13    FOR PLAINTIFF
            Bryce Ellsworth
14          Justin Whatcott
            US ATTORNEY'S OFFICE
15          Washington Group Plaza IV
            800 Park Blvd., Ste. 600
16          Boise, ID 83712-9903

17    FOR DEFENDANT
            Mark James Ackley
18          Melissa Dawn Winberg
            FEDERAL DEFENDER SERVICES OF IDAHO, INC.
19          702 W. Idaho Street, Ste. 1000
            Boise, ID 83702
20

21
      Proceedings recorded by mechanical stenography, transcript
22    produced by computer.
      ___________________________________________________
23

24                    TAMARA I. HOHENLEITNER, CSR 619, CRR
                         FEDERAL OFFICIAL COURT REPORTER
25                  550 WEST FORT STREET, BOISE, IDAHO 83724
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 2 of 47
                                                                             2


 1                                    I N D E X

 2                              SEPTEMBER 24, 2018

 3
      Proceedings                                                     Page
 4
             Victim Impact Statement of Charles Chambers......         7
 5           Victim Impact Statement of Kelton Chambers.......         8
             Victim Impact Statement of Allison Chambers......         9
 6           Recommendations by the Government................        14
             Recommendations by the Defense...................        18
 7           Court's comments and Sentencing..................        23

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 3 of 47

                                                                               3

 1                             P R O C E E D I N G S

 2                               September 24, 2018

 3                THE CLERK:    The court will now hear Criminal Case

 4    17-120, United States of America vs. Tommy Samuel Basco, for

 5    sentencing.

 6                THE COURT:    Good morning, Counsel.      Give me just one

 7    moment.

 8          Mr. Basco entered a plea of guilty to Count 1 of the

 9    superseding information.      The court ordered a presentence

10    investigation report, which has been provided to court and to

11    counsel.

12          The plea agreement in this case stated that it would be

13    binding upon the court pursuant to Rule 11(c)(1)(C), and it's

14    based upon -- although the agreed-upon sentence is longer than

15    the guideline range, that does not take into account the benefit

16    to the defendant of dismissing the indictment and the charge

17    there, which I think carried a mandatory at least 10-, might be

18    20-year prison sentence.

19                MR. ELLSWORTH:     20 years, Your Honor.

20                THE COURT:    20-year prison sentence.

21          I have reviewed the plea agreement and find that it is

22    acceptable under all the circumstances as set forth in the

23    presentence report and the sentencing recommendation.

24          And I, therefore, will now advise Mr. Basco that, pursuant

25    to Rule 11(a), that the agreed-upon sentence will be accepted
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 4 of 47

                                                                              4

 1    and imposed by the court.

 2          In addition, the plea agreement contained an agreement to

 3    dismiss the original indictment.        I will find that Mr. Basco's

 4    plea of guilty to Count 1 of the superseding information,

 5    coupled with the agreed-upon sentence that the parties are going

 6    to recommend and have stipulated to, adequately reflects the

 7    seriousness of the crime committed.        I'll, therefore, grant the

 8    government's motion to dismiss the original indictment and will

 9    accept the plea agreement.

10          Now, with that background, let me just confirm.

11          Mr. Basco, you've had a chance to review the presentence

12    report, I trust?

13                THE DEFENDANT:     Yes, Your Honor.

14                THE COURT:    Okay.   And, Mr. Ackley, you can confirm

15    you have gone over the report with your client?

16                MR. ACKLEY:    I have, Your Honor.

17                THE COURT:    There were no objections filed to the

18    presentence report.      I'll, therefore, adopt the presentence

19    report as my own findings in this matter.

20          At this time, Counsel, I'll hear whatever arguments and

21    recommendations you may want to present.         I understand that

22    there may be three, I believe, individuals who may want to offer

23    victim impact statements to the court.

24          So, Mr. Ellsworth, if you would include that as part of

25    your argument and presentation.
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 5 of 47

                                                                              5

 1                MR. ELLSWORTH:     That is correct, Your Honor.     I had

 2    one other issue to address before that, if it's okay.

 3                THE COURT:    Yes.

 4                MR. ELLSWORTH:     Your Honor, at the change of plea

 5    hearing -- or after the change of plea hearing defense counsel

 6    rightly pointed out that the plea agreement that was submitted

 7    to the court at that time had not -- was wrong.

 8          In ECF Document 41, the government filed a motion to

 9    correct the plea agreement and attached the original plea

10    agreement that was signed by all three parties.          I'm not sure if

11    the court had a chance --

12                THE COURT:    I have not.    I admit -- I apologize; I

13    didn't catch that.     So could you tell me, what does that change?

14          And I assume that your filing is agreed to by the defense.

15                MR. ACKLEY:    That's correct, Your Honor.

16                MR. ELLSWORTH:     And I just want to make sure it's

17    addressed before the defendant proceeds.

18          Your Honor, essentially what happened was in the process of

19    this negotiation, the plea agreement went back and forth between

20    both parties multiple times.       The defendant ultimately signed a

21    version of the plea agreement in which they made some

22    handwritten edits.     The government asked permission to correct

23    those edits formally in the final plea agreement, and we did so.

24    But in doing so, we reverted back to an older plea agreement

25    that did not have two conditions in it.
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 6 of 47

                                                                              6

 1          And so in ECF Document 41, the government filed the

 2    original plea agreement and signed it as originally edited by

 3    the defendant and signed by the defendant, just so that was in

 4    the record.    And I can read for the court the two items that

 5    were not included in the plea agreement that was initially filed

 6    with the court.

 7                THE COURT:    I'm not sure that's even necessary as long

 8    as Mr. Ackley is in agreement that those two provisions need to

 9    be added and those are properly reflected in the motion that

10    Mr. Ellsworth has submitted.

11                MR. ACKLEY:    Yes, Your Honor.     We agree that it's

12    properly reflected and is properly filed.         There is no reason

13    for it to be read into the record.

14                THE COURT:    All right.    I'll just grant, then, the

15    request that the plea agreement be amended as requested in your

16    written motion and as stipulated to by the defense.

17                MR. ELLSWORTH:     Thank you, Your Honor.

18          Your Honor, the government would like to present the victim

19    witness -- victim testimony from Chip Chambers, Kelton Chambers,

20    and Allison Chambers at this time.

21                THE COURT:    All right.    You can either have them step

22    to the microphone -- I'm not sure if it works -- or they can

23    come to the lectern, whatever is most convenient.

24                MR. ELLSWORTH:     I think we have prepared this

25    microphone for that purpose.
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 7 of 47

                                                                               7

 1                THE COURT:    All right.    Very good.

 2                MR. CHARLES CHAMBERS:      How this crime against my son

 3    has impacted my life, by Charles Chambers.

 4          To begin with, my grief is so overwhelming, it is crushing.

 5    I have so much regret, remorse for things I'll never get to do

 6    with my son Peyton.      Things we dreamt about and talked about,

 7    will never happen -- fishing in Oregon, vacations in Florida,

 8    football, baseball, and basketball games we will never attend

 9    together.

10          It has affected me physically and mentally.         I do not sleep

11    well now.    Constant bad dreams.      For the first six months after

12    Peyton died, I would wake up in the middle of the night to the

13    sound of Peyton crying in my closet.        I wasn't able to eat

14    properly.    I had no appetite.     I could not think or process as I

15    was able to before Peyton died.        And because of this, in

16    particular, I lost my job in March of 2017.

17          In April of 2017, I moved to Oregon because I couldn't be

18    in Boise anymore -- too many memories of Peyton.          And I've had

19    trouble finding gainful employment.        I don't work well with

20    people now.    I have become so depressed, I don't believe I will

21    ever be the same.

22          I feel like I'm a bad father, that I wasn't able to protect

23    my son Peyton from the monsters of this world, which brings me

24    to Mr. Basco.

25          There is a part of me that hopes that you will take this
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 8 of 47

                                                                                8

 1    time and change your life and outlook on life, that you get out

 2    and you're a better person.       The rest of me believes that you

 3    will never change, that you have no remorse for what you have

 4    taken from me.     That is what I'm betting on, that you will get

 5    out and still be the monster and killer that you are today.

 6    Prove me wrong.     Prove everybody wrong.

 7          It really doesn't matter to me anymore.         You were bound to

 8    kill someone's daughter or son.        I just drew the shortest straw.

 9    You get to figure out how to redeem yourself.          I would like to

10    see you try it.

11                THE COURT:    Thank you.

12          Could you state your name for the record.

13                MR. KELTON CHAMBERS:      Kelton Chambers.

14                THE COURT:    How do you spell your first name, just to

15    help the court reporter?

16                MR. KELTON CHAMBERS:      K-E-L-T-O-N.

17                THE COURT:    Thank you.

18                MR. KELTON CHAMBERS:      I didn't take the time to write

19    it; I could have, but I would just rather speak to my heart.

20          Peyton was my only brother, my only full brother.          I have

21    half brothers and half sisters but only one brother or any

22    sibling that came from the same mom and same dad.           He is the

23    only person that has ever been there since I was born.

24          He took care of me.     He taught me how to do everything;

25    taught me how to live my life, how to play games, how to be a
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 9 of 47

                                                                               9

 1    man.    No one was there for me like him.       He has always been

 2    there for advice.     Now when I need advice, I don't have anyone

 3    to go to.    That's who I would call.      Now I don't have anyone to

 4    call.

 5            I used to eat good, sleep good, and live well.          Now I

 6    hardly eat, sleep.     I'm a totally different person than I used

 7    to be.    I used to want peace in everything, and now everyone

 8    knows that I'm an angry person, and I have anger build inside of

 9    me.

10            There are so many things I wish I could have done with him

11    in the rest of our lives that we planned that I'll never get to

12    do.

13            I just -- I just want to tell everyone how it's impacted me

14    and that it is not a good thing in my life now.          I don't think I

15    will ever be the same person that I used to be.          And I just wish

16    you guys would pick a better sentencing because the shit ain't

17    right.

18                 THE COURT:   Okay.   Thank you.

19            I apologize, but could you spell your name.

20                 MS. CHAMBERS:   Allison, A-L-L-I-S-O-N.

21            As I prepared my statement for today, I went over it

22    several times to cut things out and shorten it down.            But at the

23    end, I felt like this is my only chance to speak for my child,

24    who can no longer speak for himself.        And if everyone in this

25    courtroom has to sit here and listen to me tell you about him,
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 10 of 47

                                                                               10

 1     then that's what I need to do.

 2           One month from today will mark the two-year anniversary of

 3     the day my child took his last breath.        I have spent 700 days

 4     crying for my child, 700 days without hearing his voice, 700

 5     days without being able to call and tell him I love him or feel

 6     his arms wrap around me, hug me tight, 700 days I have awoken to

 7     this nightmare that doesn't end.

 8           I have had an empty seat at my table for two Thanksgivings.

 9     Two Christmases, I haven't been able to put a gift under the

10     tree for him.    I have done my best to celebrate the day of his

11     birth the last two years, knowing he will never be here to

12     celebrate with us and blow out those candles or make a wish.           I

13     will never see him smile again or hear him call me "Mom."

14           I have held onto every single memory of him like a

15     lifeline, because it's all I have left of him.         I have lost a

16     part of me I could never get back.        The pain doesn't get any

17     easier, and I don't miss him any less.

18           At 19 years old, he was only beginning to live his life.              I

19     will not get to watch him grow into a man, live out his

20     ambitions and dreams, meet the love of his life, or have

21     children of his own.

22           Before Peyton was even two years old, he amazed us all with

23     his intelligence and ability to articulate his thoughts,

24     memorize the lengthy books, and his love of adventure.           From the

25     get-go, he was so astounding and outgoing and brave.            He didn't
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 11 of 47

                                                                              11

 1     have a shy bone in his body, and nothing seemed to scare or

 2     intimidate him.

 3             As he grew, he began to manifest the deeper evidences of

 4     his character that made him unique and beloved -- his genuine

 5     kindness, warm humor, loyalty, thoughtfulness, and wisdom about

 6     life.

 7             He gave the kind of hug you couldn't forget, because when

 8     he wrapped his arms around you, you truly felt his love for you.

 9             He loved being active and outdoors.      He loved camping,

10     hiking, fishing, and the ocean, where he spent much of his time.

11             He filled his childhood with friends and sports, playing

12     competitive soccer, baseball, lacrosse, swim team, ballroom

13     dance, scouts, of course, and longboarding.

14             Peyton was the kind of friend that anyone would want to

15     have.    He made friendships easily but valued them greatly.

16     Loyalty was something Peyton highly treasured, as evidenced by

17     the way he talked about his relationships.

18             He thought it very important if you were going to be a

19     friend, to really be a friend.       That meant to be there for them,

20     no matter what it might cost you.

21             Peyton recognized his need for help and the necessity of

22     leaving the crowd he had associated himself with in Boise.           Less

23     than a month prior to his death, he called me.         And despite the

24     fact that it was very difficult to tell me what he had chosen to

25     involve himself in, he offered complete and total honestly.
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 12 of 47

                                                                               12

 1           He was not depressed, as one may assume one would be in his

 2     situation.    He was self-aware of his addiction and saw a light

 3     at the end of the tunnel with a plan to get there.          He was

 4     determined to get the money together to repair his car in order

 5     to drive it to Salt Lake City, where I live, rather than pick up

 6     and just leave.

 7           When I questioned him why his material stuff mattered to

 8     him at a point, he explained to me in a text message -- and I

 9     quote -- "I have to have my car, Mom.        It's a personal thing.     I

10     traded my Tahoe for that car.       I worked my ass off to get that

11     Tahoe.    That car is a reminder to myself of my hard work.          It is

12     the last thing I have of my material things I got during the

13     time I was clean this year, and it is a reminder I can do it

14     again."

15           Less than 20 days after that conversation, he picked up his

16     car from the mechanic, called me at work to let me know he would

17     soon be on his way to Salt Lake City, packed his belongings and

18     said his goodbye to his father and family he had in Boise and

19     made one last stop.     As an individual who understands addiction,

20     I can only assume it was the common addict's one last high.

21           The actions that ended my son's life October 24, 2016, were

22     not of those for concern for another human being but, rather, an

23     attempt at self-preservation by the defendant.

24           Out of fear of facing the consequences for his own actions,

25     he injected methamphetamines into Peyton's arm rather than call
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 13 of 47

                                                                             13

 1     911, drop him off at a hospital, or any other options that were

 2     available to him.     Peyton, at that point, was nothing short of a

 3     liability to him.

 4           In his statements, he has tried to exonerate himself,

 5     saying he was trying to save my child.        But as a room full of

 6     intelligent adults, I think we all know that was not the case.

 7     At the age he is, you know it's not how you save somebody.       You

 8     know that's not what you do for someone whose life you value.

 9           My child knew no peace the last moments of his life and had

10     no one with him who loved him.       Even upon my son's death, there

11     was no show of remorse.      Mr. Basco's behavior was cold and

12     callous.

13           My son's car was ransacked, his worldly belongings taken,

14     his body kept at Mr. Basco's house for almost two days before he

15     proceeded further to relocate his body, to set it up to look

16     like my son had been doing drugs and overdosed in his car alone.

17     By definition, that is nothing short of calculated and, in my

18     opinion, deplorable.

19           He has now weaseled his way into a plea bargain based upon

20     statements that my son also used meth as part of his addiction.

21     The fact of the matter remains that my child was alive before he

22     did that and died after.      I don't care if, scientifically, you

23     can't prove how much he injected or how much was already in my

24     child's body.    He was breathing and his heart was beating before

25     this man did this.
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 14 of 47

                                                                                 14

 1           There is no part of me that wants to offer him any mercy.

 2     There has been no point in this investigation, in the last court

 3     proceedings that he has exemplified any sort of remorse for what

 4     he did, that he has any kind of understanding of what he has

 5     taken from me and my family.

 6           He comes in here with a smirk on his face.         And I'm just

 7     sickened by the fact that his concern is not what he has done in

 8     this life to somebody else's life, but how short of a sentence

 9     he can get to get out of it.

10           There are no amount of "I'm sorry's" that will ever take

11     this back or bring my child back to me or to make me feel any

12     better about what has happened.       And just like I have lost

13     something that is a part of me that I can never get back, I feel

14     he, too, should have to pay a price; and this should be painful

15     for him, and this should not be easy.

16           I understand part of the plea bargain that he was given is

17     that his time between the state and federal charges are to be

18     ran concurrent.    If I can do nothing else but to implore the

19     courts to please at least run these sentences consecutive.

20     That's the least you can do for myself and my family.           I'd ask

21     that you do that.

22                THE COURT:    Mr. Ellsworth.

23                MR. ELLSWORTH:     May it please the court.

24           Your Honor, the government is asking that the court

25     sentence the defendant pursuant to the plea agreement in this
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 15 of 47

                                                                            15

 1     case today, that he receive 120 months concurrent with his state

 2     conviction and with that beginning on today's date.

 3             We also ask that you order that the defendant serve 3 years

 4     of supervised release upon completion of that and that

 5     restitution be ordered to Allison Chambers for $5,769.62, that

 6     the government also asks for $100 special assessment.

 7             Your Honor, in coming to this plea agreement, this case is

 8     about Charles Peyton Chambers.       In October of 2016, he had

 9     packed his bag.    He had prepared to leave Boise, and he was

10     ready to start anew.

11             He was a recent graduate from high school, and he had

12     goals, and he was looking forward to trying to accomplish those

13     goals.    He had discussed those goals with his family, as you've

14     heard.

15             Unfortunately, he was also suffering from a heroin

16     addiction.    This addiction was one of the main reasons Peyton

17     had packed his bags and was prepared to leave.         He was trying to

18     get out of the atmosphere and out from under the influences that

19     had aided him in this addiction, and it's why he wanted to

20     do -- that's why he wanted a new start.

21             In preparation for that, he had fixed his car, he packed

22     his bags, he had said goodbye.       He had made a choice to try and

23     change, and he was looking forward to that new opportunity.

24             Unfortunately, Peyton made one last stop before he left

25     town.    He wanted to say goodbye to a girl, and so he went to
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 16 of 47

                                                                            16

 1     where she was at, which was at Mr. Basco's house.          Peyton

 2     stopped there to say goodbye and to leave town; but,

 3     unfortunately, he never left.

 4            Based on information discovered while prepping this case

 5     for trial, it was clear that Peyton did have not only a heroin

 6     addiction but a methamphetamine addiction, and he had used that

 7     day.   But once he arrived at that house, we're not 100 percent

 8     sure what happened between the time he arrived and when

 9     Mr. Basco says he found him unconscious.

10            We do know there was drugs in the house that people were

11     using.   One witness at least said that they left because of that

12     reason, but they knew or had talked to Peyton, and Peyton was

13     going to meet up with them soon.       That was the last time they

14     ever saw him.

15            Mr. Basco tells us that he did find Peyton unconscious, and

16     at that point, he chose to act.       According to Mr. Basco, when he

17     finds Peyton unconscious, there were several things he chose not

18     to do.   He didn't call for help.      He didn't seek out 911 or

19     emergency services.     He didn't take Peyton to the hospital.

20            Peyton couldn't do any of these things for himself at that

21     time; he had no options.      Mr. Basco could.     He had those choices

22     in front of him.     He had the ability to seek help.       He

23     knew -- he had those options in front of him, and he had the

24     ability.

25            Instead, Tommy Basco decided to diagnose and treat Peyton
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 17 of 47

                                                                                17

 1     himself.   He decided to inject him with additional

 2     methamphetamine -- with methamphetamine.         No 911, no police, no

 3     doctors.   I can't say it any better than Peyton's mom, that what

 4     he did showed no sympathy for Peyton and disregarded Peyton's

 5     opportunities.

 6           We don't know or can't completely understand exactly what

 7     was going through his head at that time or his motivations.            But

 8     based off statements to law enforcement, we know what his

 9     motivations were after the fact.

10           We know that he determined that Peyton had died.            He didn't

11     call a medical expert to determine that.         Once he decided that

12     Peyton was dead, he acted.      Again, he didn't call or try and

13     contact family.    He didn't call any law enforcement or anyone

14     that could medically review the situation or determine for sure

15     there is nothing else that can be done.        Instead, his concern

16     was to avoid detection and avoid responsibility.

17           One of the statements he made after his arrest was he was

18     concerned that his son would find a dead body in his room.

19           These choices by Mr. Basco ensured that Peyton never had

20     another chance.    He didn't have a chance for treatment or to

21     walk out of that house.      It's for these reasons that the

22     government believes that the sentence proposed is appropriate.

23           But also, Your Honor, when you look at the 3553(a) factors,

24     I think it also supports the sentence in this case.             Though the

25     PSR shows that the defendant's addiction and childhood is
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 18 of 47

                                                                               18

 1     tragic, it also shows that he does not respect the law and has

 2     not been deterred in the past.

 3             Not only does Mr. Basco have multiple prior convictions,

 4     but his most significant prior conviction is for possession with

 5     intent to distribute.      Just 10 years ago, Mr. Basco stood in

 6     front of a state court judge and was sentenced for this charge.

 7     At that time, he was given an opportunity to receive treatment.

 8     He was given an opportunity at probation.         And then, even when

 9     he violated his probation, he was given a second chance.

10             While on probation, Mr. Basco was able to obtain a job, a

11     good-paying job.     He had enough success in that area that he was

12     able to open up his own business, despite his prior offense.

13     Mr. Basco was given these opportunities and given opportunities

14     to succeed.    He did not extend those same opportunities to

15     Peyton.    Unfortunately, Peyton's opportunity died in Mr. Basco's

16     house.

17             Your Honor, considering these factors, I do believe 120

18     months is appropriate in this case and would ask the court order

19     such.

20                  THE COURT:    Mr. Ackley.

21                  MR. ACKLEY:   May it please the court.

22             I'm representing Tommy Basco.      I'm his advocate, but I'm

23     also a human being and a father.         And, you know, I have never

24     been in the shoes of the wonderful people that are here today

25     that have spoken from their hearts.
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 19 of 47

                                                                               19

 1             And I hope that my comments about justice in this case and

 2     truth and the seeking of truth do not offend.         Because I think

 3     even with the knowledge that I have and the beliefs that I have

 4     about justice and truth as a defense advocate, if I were in your

 5     shoes, I would feel the same way.

 6             I did not know Peyton Chambers.     I don't know if he would

 7     even want me to say his name.       I'm not going to pretend that I

 8     ever knew him.

 9             When we investigated this case, we never spoke to you.        We

10     did, however, speak to I think every witness that had seen

11     Peyton in the 24 hours or so before his death.         And many of

12     these individuals were friends of your son, and many of them

13     felt the same way about Tommy that you've expressed today,

14     hatred.

15             I also had the opportunity to review private materials

16     regarding your son, medical records that talked about his

17     struggles with substances.      And that being said, I don't want

18     you to ever think that I know your son.        I do suspect, however,

19     that he was a different individual when he was free of

20     substances than when he was using substances; I suspect strongly

21     that.

22             And there is a parallel here.     You may not be able to get

23     your heart around it right now or your mind; I get that.        But

24     Tommy Basco also is a different individual when he is using

25     substances.
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 20 of 47

                                                                                   20

 1           You know, methamphetamine steals lives.        Often, you know,

 2     this court has commented on how reckless it is to use

 3     methamphetamine and how it destroys lives.         But not often has

 4     this court -- at least on this bench, I suspect -- had to deal

 5     with the loss of life because of methamphetamine.          And I know

 6     that the court's heart goes out to the family.

 7           Trying to impose justice in what I think is an unjust world

 8     would be very hard for anyone.       Good things happen to bad

 9     people.    Bad things happen to good people.       This case is about

10     tragedy.   I never got to know Peyton.       It sounds like he had a

11     bright future, a good heart, a big heart.

12           For a long time, I didn't know Tommy Basco.         Even when I

13     first started representing him, I did not know him.             It's been

14     commented sometimes that, you know, he hasn't shown remorse.

15     And I get that.    It's hard to break through Tommy.        He has

16     created boundaries.

17           He has a lifelong struggle with methamphetamine as well.

18     His childhood was horrific, and it's not an excuse for anything.

19     The point is I'm not going to discuss that.         The court knows

20     about the sexual abuse and the physical abuse.         Maybe the family

21     doesn't; maybe it matters and maybe it doesn't matter.            The

22     point I'm trying to get to is that this individual, this human

23     being has demons that he has struggled with.         And I believe that

24     he has turned to substances and other psychological means of

25     dealing with that.     And sometimes his behavior or his appearance
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 21 of 47

                                                                             21

 1     can come off in a way that doesn't fairly reflect who he is.

 2           Now, he failed to report a death, which was wrong and

 3     callous.    And I have reviewed the sentencing hearing in the

 4     state case where Tommy was charged, convicted, and sentenced for

 5     failing to report that death.       And he received a 10-year

 6     sentence.

 7           And Judge Baskin, who sentenced Tommy, talked quite a bit

 8     about the pending federal case and how she wasn't sentencing him

 9     for that federal case.      However, in her findings, she found at

10     that time it was uncontested at that time that Tommy had

11     injected Peyton with a lethal dose of methamphetamine, causing

12     his death.    And at that time, Judge Baskin remarked that the two

13     cases are inextricably linked.

14           So when I got the case, the question was:         Did Tommy cause

15     that death?    And I'm no expert.     And you can't really take

16     solace on an emotional level from any kind of expertise or

17     science.    But our expert concluded, after speaking to all the

18     witnesses -- even witnesses who despised Tommy -- and after

19     looking at all the science and medical records, that Tommy Basco

20     did not cause Peyton's death.       As one of the friends of Peyton

21     remarked, "Tommy didn't kill Peyton.        Methamphetamine killed

22     Peyton."

23           Using methamphetamine is horribly reckless.         In some ways,

24     it's suicidal to use methamphetamine.        In some ways, it's

25     homicidal to use methamphetamine.       And but for the luck of this
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 22 of 47

                                                                              22

 1     universe, sometimes people live, sometimes people die tragically

 2     because of the use of methamphetamine.        But Peyton Chambers did

 3     not commit suicide, and Tommy Basco did not commit homicide.

 4           There are some photographs that I want people to see, this

 5     court, that show Tommy when he is not under the influence of

 6     methamphetamine like he was that night.        When he was

 7     extraordinarily selfish that night and not reporting the death,

 8     he was not who he was capable of being.        He also was under the

 9     influence of methamphetamine that night.         And he had loved ones.

10     He had sons and a daughter that he cared for and loved and had

11     full custody of.

12           I think nothing compares to the loss that Peyton's family

13     has experienced through this tragedy.        Tommy has not gotten off

14     scot-free.    He has lost parental rights of all his children, and

15     that was not something that he did voluntarily.          They were

16     involuntarily terminated when he was in custody awaiting his

17     trials on these cases.

18           Tommy has struggled to form relationships based on his own

19     background.    Tommy has struggled with methamphetamine.        And

20     Tommy has a difficult time expressing himself and showing his

21     vulnerabilities.

22           I wish that he could more effectively express his regret

23     and remorse for what happened.       I'm afraid that no matter what

24     he says or no matter how he looks or sits, there is a risk of

25     misperception.    And I don't want the family to experience that
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 23 of 47

                                                                             23

 1     any more than they have already felt.        And Tommy agrees with me,

 2     so he is going to waive his right to an allocution.

 3             Your Honor, this is not a typical resolution.       But I think

 4     the court can rest assured that it knows the advocates before

 5     the court today and that the government has zealously advocated

 6     their position and that the defense has zealously advocated

 7     their position, and they came together in candor.

 8             I revealed quite a bit of our defense to the government in

 9     the hopes that we could reach a resolution.         And I want the

10     family to know that I'm willing to open our files to the family

11     as well -- I spoke to Mr. Basco about that -- in case they ever

12     want to see some of the witness statements that I referenced

13     today at any time, in case they want to see some of the medical

14     reports that both sides had the opportunity to review, at any

15     time.

16             Your Honor, with all respect, I ask the court to follow the

17     recommendation of the parties.       Thank you.

18                  THE COURT:   Thank you.

19             Mr. Basco, your attorney indicated you wish to waive your

20     right to allocute, but I want to confirm that for the record.

21     Is it correct, sir, that you do not wish to make a statement to

22     the court before I pronounce sentence?

23                  THE DEFENDANT:   Yes, Your Honor, that's correct.

24                  THE COURT:   All right.   I believe I asked, but I may

25     not have.    Mr. Ellsworth, you had moved for the third level for
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 24 of 47

                                                                                24

 1     acceptance of responsibility?

 2                  MR. ELLSWORTH:   Yes, Your Honor.

 3                  THE COURT:   I'll grant that motion.

 4           The presentence report calculated the guideline range, but

 5     it's really irrelevant given the parties' joint recommendation.

 6     The guideline range doesn't really mean anything in this case

 7     because it is clear that what is driving this case is, you know,

 8     the difference between simply distributing drugs and

 9     distributing drugs which results in death.         And that's a gap as

10     wide as the Grand Canyon.      It's just immense in this case.

11           The challenge, of course, is the government was faced with

12     a circumstance in which they had to deal -- you know, they can't

13     make up evidence.     They have to deal with the evidence that's

14     presented.

15           And they, apparently -- and that's borne out by the

16     presentence report -- there was going to be some fairly serious

17     issues about -- I'll use the word "causation," because of the

18     evidence that apparently the victim in this matter had -- well,

19     there had been other sources of methamphetamine other than

20     Mr. Basco, and that then created at least the potential that the

21     case could not be prosecuted successfully on that charge.

22           And that -- and for that reason, the plea agreement was

23     reached here, which allowed Mr. Basco to avoid the downside of

24     potentially facing a 20-year mandatory minimum.          But the other

25     downside for the government is that they would not be successful
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 25 of 47

                                                                                 25

 1     in pursuing that claim, and the consequence would be a prison

 2     sentence of a year or two based upon what the guidelines would

 3     be just for distribution of methamphetamine.

 4           And I think for that reason, I'll acknowledge the guideline

 5     range is 15 to 21 months, but it's completely irrelevant given

 6     the nature of the plea agreement in this case and the other

 7     factors that I think bear upon this case and, frankly, the

 8     uncertainty.

 9           And I don't know that I'm offering this for the family of

10     the victim, but, you know, I have been a -- obviously, spent my

11     entire life, professional life, working in the courts; 30 years

12     now on the bench and 10 years before that as a trial attorney.

13     I do believe that our legal system is the best system yet,

14     including jury trials for determining facts and resolving

15     disputes.

16           But there are times when it is completely inadequate, like

17     every other human institution, to achieve ultimately the perfect

18     resolution.    It can't happen because we're imperfect.         We are

19     human beings, and we don't have the ability to find perfect

20     answers.    Therefore, we are left with a decidedly imperfect

21     resolution of a dispute.

22           I have indicated I'm accepting the parties' agreement.             It

23     was not without some struggle of my own mind.         But I fully

24     understand, I think, what the potential consequences were as our

25     system wrestled with and tried to achieve a just, perfect
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 26 of 47

                                                                              26

 1     resolution, that if we came up short, we would be left with a

 2     resolution which would seem to be completely unjust to one side

 3     or the other.    And it's just the nature of our system.

 4           I can't offer any words of solace to the family that

 5     probably means anything except to indicate that the resolution

 6     here, I think, in a decidedly imperfect world is as good as our

 7     system can do.

 8           And I don't think that, in making that statement, I fully

 9     understand the significance of your loss.         I fully understand

10     that no decision this court can make is ever going to bring back

11     your son, your brother, to you.       All we can do is do the best

12     job we can in a decidedly imperfect situation and then hope that

13     over -- that with the passage of time, your grief will be

14     somewhat lessened through his memory and an understanding that a

15     lot of people tried very, very hard to come up with a final

16     result that would be just and fair, perhaps falling short in the

17     process but at least making a very substantial effort in giving

18     everything they had to try to find that just and fair result.

19           I think, given the -- I should point out that the court is

20     required to impose a sentence which considers a number of

21     statutory sentencing factors.       Included is the court's

22     consideration of the nature and circumstances of the offense,

23     setting forth what the defendant's history and characteristics

24     are, and then providing an analysis of certain core sentencing

25     concerns, specifically protecting society, deterring the
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 27 of 47

                                                                                  27

 1     defendant and others from engaging in criminal conduct,

 2     obtaining a just result.

 3             So I'm going to very briefly summarize those as I think

 4     they bear upon the court's decision to accept the parties' joint

 5     recommendation and the binding plea agreement in this case.

 6             Here, the charge was for distributing methamphetamine.

 7     But, of course, there is a back story that is more substantial

 8     than the charge itself, and that is what happened on October 25,

 9     2016.

10             At that point, Mr. Basco injected methamphetamine into the

11     victim after he appeared to have overdosed and was unconscious.

12     The victim later died of a methamphetamine overdose.            His body

13     was moved to a vehicle and driven to a park, where he was left

14     and later discovered by law enforcement.

15             The other factor I alluded to was discussing Mr. Basco's

16     history and characteristics.       And I'm going to discuss that a

17     little bit only to provide some context to understand maybe the

18     true tragedy of this situation for all concerned.

19             Mr. Basco is 31 years old, raised in a chaotic and

20     drug-infested environment as a child, never had any relationship

21     with his father, as his father was imprisoned most of his

22     childhood; and as the defendant's father died shortly after the

23     father was released from prison, I think just a matter of weeks

24     after being released from prison.

25             Mr. Basco's childhood was chaotic, as I have suggested.
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 28 of 47

                                                                               28

 1     There were numerous men in and out of his variance residences,

 2     where he was the victim of sexual, physical, and emotional

 3     abuse.

 4           He was placed into foster care at age 13 and separated from

 5     his twin brother.     And even though he was again exposed to some

 6     abuse while in foster care, he described this as being

 7     exponentially better than living with his mother.

 8           Despite the situation, he graduated from high school.        He

 9     worked at oil fields in New Mexico before returning to Idaho.

10     He has had serious drug problems; in fact, I believe introduced

11     to methamphetamine by his own mother at age 12.

12           He was placed on probation at age 20 and, somewhat

13     miraculously, had maintained a mostly sober and stable lifestyle

14     for 7 years.    He has three children with three different women.

15     He has provided care for one of his ex-wife's sons.

16           He was involved in a serious car accident in 2013 and then

17     picked up an addiction to pain pills and heroin as a result of

18     those problems, which, of course, added to problems with

19     methamphetamine.

20           He tried to make a go of it in the business world, but his

21     concrete business failed in August of 2016.         He began then to

22     abuse methamphetamine daily until his arrest on this offense.

23           I hope that underscores why this tragedy becomes even more

24     so when you realize this -- well, the way in which these forces

25     and circumstances all came to bear on that tragic day in October
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 29 of 47

                                                                                 29

 1     of 2016.

 2           I don't have any real answer as to how the court can

 3     fashion a sentence that is going to be truly just.          I have

 4     already explained how I think our system sometimes just comes up

 5     short.   We do the best job we can, but we can't provide true

 6     justice because we don't have infinite knowledge.          We are not

 7     omniscient.    We just do the best job we can.       I think that's

 8     true for Mr. Ackley, it's true for Mr. Ellsworth, it's true for

 9     the court.

10           What I do know is that 10 years is still a long prison

11     sentence.    It will be 10 years marked from today's date,

12     although it will run concurrent; and I understand the concern

13     expressed by Ms. Chambers that that is not adequate, but the

14     charge in the state court was really involved the same conduct

15     as this.    And so I think it's hard for me not to feel that

16     that's also just and appropriate to make the sentence run

17     concurrent.

18           It will not be wholly concurrent because it will start from

19     today's date, and he will have already been receiving credit, I

20     think, against the state court sentence, and is eligible for

21     parole on the state court sentence I think in five years,

22     probably four years now or thereabouts.

23           On a federal charge, there is no parole.        So, therefore,

24     when you're sentenced to 10 years, you do 10 years.             You can

25     earn what's called "good time credit," but at the most, that can
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 30 of 47

                                                                              30

 1     reduce your sentence by one-seventh.        And that's earned; There

 2     is no right to it.     So that, I think, needs to be clear as well.

 3           So after considering all of those factors, as I've stated

 4     at the outset, I'm satisfied that this is a reasonable and just

 5     sentence.    It's imperfect, decidedly imperfect, but I can't

 6     conclude that it is an unjust sentence given all of the

 7     circumstances, considering Mr. Basco's background, the

 8     difficulty of pursuing this case to trial on the original

 9     charge, and the other considerations the court is to take into

10     account under 18 U.S. Code 3553(a)(2).

11           So, Mr. Basco, if you'll stand, I'll --

12           Before I do that, Mr. Ackley, I assume you have reviewed

13     with your client the conditions of supervised release, and there

14     are no objections to those; is that correct?

15                 MR. ACKLEY:    That's correct, Your Honor.

16                 THE COURT:    All right.

17           Mr. Basco, if you'll stand, I'll pronounce sentence.

18           The defendant, Tommy Samuel Basco, having pled guilty to

19     Count 1 of the superseding information and the court being

20     satisfied that you are guilty as charged, I hereby order and

21     adjudge as follows:

22           Pursuant to the Sentencing Reform Act of 1984, it is the

23     judgment of the court that you be sentenced to the custody of

24     the Bureau of Prisons for a term of 120 months.          The sentence on

25     this case will run concurrent with your term of imprisonment
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 31 of 47

                                                                               31

 1     entered in the Ada County in the Fourth Judicial District

 2     Case No. 01-16-357515.

 3           It is further ordered that you pay to the United States a

 4     special assessment of $100, which will be due immediately.

 5           The court finds you do not have the ability to pay a fine.

 6     Accordingly, the fine will be waived in this matter.

 7           You will also be required to pay restitution in the amount

 8     of -- Counsel, I apologize.       Do you have the number?       It's 4,000

 9     or 7,000?

10                 MR. ELLSWORTH:    $5,769.62.

11                 THE COURT:    I was off on both scores.      $5,769.60?

12                 MR. ELLSWORTH:    62 cents.

13                 THE COURT:    62 cents.    All right.   I will order

14     restitution in that amount.       The restitution will be payable to

15     the victim identified in the presentence report.

16                 MR. ELLSWORTH:    Your Honor, just to correct that,

17     payable to Allison Chambers.

18                 THE COURT:    Okay.   So it's --

19                 MR. ELLSWORTH:    It's not corrected --

20                 THE COURT:    All right.   Is that stipulated?       I assume

21     there is no objection to that.

22                 MR. ACKLEY:    We have no objection to that.

23                 THE COURT:    It will be paid to Ms. Allison Chambers

24     rather than -- I think it was Chip Chambers, as I recall, that

25     was set forth in the presentence report.
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 32 of 47

                                                                             32

 1                  MR. ELLSWORTH:   Yes, Your Honor.

 2                  THE COURT:   Those funds will be distributed -- will be

 3     paid to the U.S. District Court here in the District of Idaho

 4     for disbursement to Ms. Chambers.

 5           After considering -- well, those monetary penalties will be

 6     due and payable immediately.       After considering your financial

 7     resources, however, I will order payments under the following

 8     schedule unless modified by the court:

 9           While in custody, you will submit nominal payments of not

10     less than $25 per quarter, pursuant to the Bureau of Prisons

11     Inmate Financial Responsibility Program.         And during the term of

12     supervised release, you will submit nominal monthly payments of

13     10 percent of your gross income but not less than $25 per month.

14           This does not preclude collection efforts under 18 U.S.

15     Code 3613.

16           Supervised release will be imposed -- give me just -- I'm

17     sorry, Counsel.    I do want to check one other thing.

18           Supervised release will be imposed for a term of three

19     years to commence at the time you are released from

20     incarceration.    Therefore, within 72 hours after your release

21     from incarceration, you will report to the district -- or to

22     the -- excuse me -- to the probation office in the district to

23     which you are released.

24           During the term of supervised release, you will comply with

25     all of the mandatory, standard, and special terms of supervised
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 33 of 47

                                                                           33

 1     release as was set forth in the court's sentencing

 2     recommendation, Docket No. 46, and as will also be outlined in

 3     the court's written judgment to be filed later in this

 4     proceeding.

 5           Do you have any questions about those conditions of

 6     supervised release, Mr. Basco?

 7                THE DEFENDANT:     No, Your Honor, I do not.

 8                THE COURT:    You understand that if you violate any of

 9     those conditions, you will be brought back before the court, and

10     a further sentence of imprisonment will be imposed?

11                THE DEFENDANT:     I do understand that.

12                THE COURT:    All right.    Typically, a defendant has the

13     right to appeal their conviction or sentence, but you did sign a

14     plea agreement which included a waiver of those rights with just

15     a few exceptions.     Such a waiver is generally enforceable, but

16     you may argue to the contrary.

17           Because you may wish to file an appeal to challenge the

18     waiver of your appeal rights or to appeal an issue which was not

19     waived by the terms of your plea agreement, I will advise you of

20     your appeal rights despite the waiver of those rights contained

21     in your plea agreement.

22           If you wish to pursue an appeal, you must file a notice of

23     appeal within 14 days after judgment is entered in your case.

24     If unable to pay the cost of an appeal, you may apply for leave

25     to appeal in forma pauperis.       If you so request and qualify, the
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 34 of 47

                                                                              34

 1     clerk of the court will arrange for legal representation and

 2     will prepare and file a notice of appeal on your behalf.

 3           I will recommend to the Bureau of Prisons that you receive

 4     credit for any time served in federal custody.         I'll strongly

 5     recommend that you be allowed to participate in the RDAP

 6     substance abuse treatment program while incarcerated.

 7           Mr. Ackley, is there a recommendation as to a place of

 8     confinement?

 9                  MR. ACKLEY:   Yes, Your Honor.    The Sheridan facility

10     in Oregon.

11                  THE COURT:    All right.   I'll recommend Sheridan,

12     Oregon.   I don't know whether that will work.        It's up to the

13     Bureau of Prisons.     The conviction itself would not disqualify

14     you, but the background might.       So I'll just -- I'll make the

15     recommendation to the Sheridan, Oregon facility and then leave

16     it to the Bureau of Prisons, through their classification

17     process, to determine what is an appropriate place of

18     confinement.

19           All right.    Mr. Metcalf, Mr. Hudson, Ms. Bracke, did I

20     overlook anything?

21                  THE CLERK:    Your honor, will you waive the interest

22     requirement for the restitution?

23                  THE COURT:    Normally, we do.

24           Mr. Ellsworth, Mr. Ackley, do you take a position on that?

25                  MR. ELLSWORTH:   Your Honor, we're going to submit this
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 35 of 47

                                                                              35

 1     issue to the court.       If they normally waive it, we're not going

 2     to object.

 3                  THE COURT:    Mr. Ackley.

 4                  MR. ACKLEY:    Your Honor, I would ask the court to

 5     waive it.    He is indigent.    He has been in custody for two

 6     years.   He is looking at up to another 10 years.         It's just

 7     going to continue to accrue.       It is the standard practice, I

 8     believe, to waive it under these circumstances.

 9           It was something that was negotiated -- not the interest

10     issue but the restitution issue; it was something that we

11     believe we made a concession on.

12                  THE COURT:    Well, let me -- sometimes we have to just

13     be realistic.    And I think the challenge of paying even the

14     principal amount is going to be a challenge given the defendant

15     being -- having already been incarcerated for almost two years,

16     quite likely, another ten years from now.         I think simply

17     getting the principal amount may be the best we can do.

18           Mr. Hudson, did you recommend one way or the other on that?

19     I don't recall.

20                  THE PROBATION OFFICER:      I did not, Your Honor.

21                  THE COURT:    All right.    I'll waive the interest

22     requirement.    It's as much a practical thing as just not -- you

23     know, there will be some amount collected while the defendant is

24     incarcerated through the Inmate Financial Responsibility

25     Program.    It will be very modest.      And then hopefully, as soon
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 36 of 47

                                                                                36

 1     as he is released, the balance will be paid.         Of course,

 2     collection efforts could be undertaken in the meantime if there

 3     are, in fact, assets available.

 4           Mr. Hudson, did you have anything else that I overlooked?

 5                THE PROBATION OFFICER:      No, Your Honor.

 6                THE COURT:    Mr. Metcalf?

 7           Anything else, Counsel?

 8                MR. ELLSWORTH:     No, Your Honor.

 9                MR. ACKLEY:     No, Your Honor.

10                THE COURT:    All right.    Before we adjourn, I wanted to

11     offer words that I know are completely inadequate.          My sympathy

12     for the family of the victim in this matter.         I hope, I trust

13     that Mr. Basco realizes the impact of his actions.          Obviously,

14     his life has also been forever changed, but it doesn't take the

15     fact that a life was lost here.       And that can't be brought back.

16           The only thing you can do is try to make sure that, from

17     this point moving forward, this will be the turning point in

18     your life for the better and that there won't be any more

19     victims out there, that you will take control of your life,

20     control your own drug addiction; and then hopefully come back

21     and try to contribute in some way to society -- not a way of

22     making up for any loss on the part of the victims, but at least

23     something you can do for society to provide some measure of

24     redemption.

25           So I do wish you the best of luck in that endeavor.
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 37 of 47

                                                                        37

 1     Because, certainly, the last thing anyone wants is for you to

 2     come out of prison and go back to exactly the life you were in

 3     before.   All anyone wants at this point is just to see that

 4     change in your life so that we won't see any kind of recurrence

 5     of these kind of events.

 6           All right.    We'll be in recess.

 7           (Proceedings concluded at 11:11 a.m.)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 38 of 47



 1                       CERTIFICATE OF OFFICIAL REPORTER

 2

 3

 4

 5

 6                 I, Tamara Hohenleitner, Federal Official Realtime

 7     Court Reporter, in and for the United States District Court for

 8     the District of Idaho, do hereby certify that pursuant to

 9     Section 753, Title 28, United States Code, that the foregoing

10     is a true and correct transcript of the stenographically

11     reported proceedings held in the above-entitled matter and that

12     the transcript page format is in conformance with the

13     regulations of the Judicial Conference of the United States.

14

15                             Dated this 13th day of November, 2018.

16

17

18                             /S/ TAMARA I. HOHENLEITNER
                               _____________________________
19                             TAMARA I. HOHENLEITNER, CSR NO. 619, CRR
                               FEDERAL OFFICIAL COURT REPORTER
20

21

22

23

24

25
           Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 39 of 47




            $                24 [5] - 1:11, 2:2, 3:2,    ability [5] - 10:23,      admit [1] - 5:12         answers [1] - 25:20
                            12:21, 19:11                16:22, 16:24, 25:19,       adopt [1] - 4:18         apologize [3] - 5:12,
 $100 [2] - 15:6, 31:4       25 [1] - 27:8              31:5                       adults [1] - 13:6       9:19, 31:8
 $25 [2] - 32:10, 32:13      28 [1] - 38:9               able [8] - 7:13, 7:15,    adventure [1] - 10:24    appeal [10] - 33:13,
 $5,769.60 [1] - 31:11                                  7:22, 10:5, 10:9,          advice [2] - 9:2        33:17, 33:18, 33:20,
 $5,769.62 [2] - 15:5,                  3               18:10, 18:12, 19:22        advise [2] - 3:24,      33:22, 33:23, 33:24,
31:10                                                    above-entitled [1] -     33:19                    33:25, 34:2
                             3 [1] - 15:3               38:11                      advocate [2] - 18:22,    appearance [1] -
             /               30 [1] - 25:11              abuse [6] - 20:20,       19:4                     20:25
                             31 [1] - 27:19             28:3, 28:6, 28:22,         advocated [2] - 23:5,    appeared [1] - 27:11
 /S [1] - 38:18              3553(a [1] - 17:23         34:6                      23:6                      appetite [1] - 7:14
                             3553(a)(2) [1] - 30:10      accept [2] - 4:9, 27:4    advocates [1] - 23:4     apply [1] - 33:24
            0                3613 [1] - 32:15            acceptable [1] - 3:22     affected [1] - 7:10      appropriate [4] -
                                                         acceptance [1] -          afraid [1] - 22:23      17:22, 18:18, 29:16,
 01-16-357515 [1] -                     4               24:1                       age [4] - 13:7, 28:4,   34:17
31:2                                                     accepted [1] - 3:25      28:11, 28:12              April [1] - 7:17
                             4,000 [1] - 31:8            accepting [1] - 25:22     ago [1] - 18:5           area [1] - 18:11
            1                41 [2] - 5:8, 6:1           accident [1] - 28:16      agree [1] - 6:11         argue [1] - 33:16
                             46 [1] - 33:2               accomplish [1] -          agreed [4] - 3:14,       argument [1] - 4:25
  1 [3] - 3:8, 4:4, 30:19                               15:12                     3:25, 4:5, 5:14           arguments [1] - 4:20
  10 [9] - 3:17, 18:5,                  5                according [1] - 16:16     agreed-upon [3] -        arm [1] - 12:25
25:12, 29:10, 29:11,                                     accordingly [1] -        3:14, 3:25, 4:5           arms [2] - 10:6, 11:8
29:24, 32:13, 35:6           550 [1] - 1:25             31:6                       agreement [25] -         arrange [1] - 34:1
  10-year [1] - 21:5                                     account [2] - 3:15,      3:12, 3:21, 4:2, 4:9,     arrest [2] - 17:17,
  100 [1] - 16:7                        6               30:10                     5:6, 5:9, 5:10, 5:19,    28:22
  1000 [1] - 1:19                                        accrue [1] - 35:7        5:21, 5:23, 5:24, 6:2,    arrived [2] - 16:7,
  10:10 [1] - 1:11           600 [1] - 1:15
                                                         achieve [2] - 25:17,     6:5, 6:8, 6:15, 14:25,   16:8
  11(a [1] - 3:25            619 [2] - 1:24, 38:19
                                                        25:25                     15:7, 24:22, 25:6,        articulate [1] - 10:23
  11(c)(1)(C [1] - 3:13      62 [2] - 31:12, 31:13
                                                         ACKLEY [9] - 4:16,       25:22, 27:5, 33:14,       ass [1] - 12:10
  11:11 [1] - 37:7                                      5:15, 6:11, 18:21,        33:19, 33:21              assessment [2] -
  12 [1] - 28:11                        7               30:15, 31:22, 34:9,        agrees [1] - 23:1       15:6, 31:4
  120 [3] - 15:1, 18:17,                                35:4, 36:9                 aided [1] - 15:19        assets [1] - 36:3
30:24                        7 [2] - 2:4, 28:14
                                                         Ackley [9] - 1:17,        ain't [1] - 9:16         associated [1] -
  13 [1] - 28:4              7,000 [1] - 31:9
                                                        4:14, 6:8, 18:20, 29:8,    alive [1] - 13:21       11:22
  13th [1] - 38:15           700 [4] - 10:3, 10:4,
                                                        30:12, 34:7, 34:24,        Allison [6] - 2:5,       assume [5] - 5:14,
  14 [2] - 2:6, 33:23       10:6
                                                        35:3                      6:20, 9:20, 15:5,        12:1, 12:20, 30:12,
  15 [1] - 25:5              702 [1] - 1:19
                                                         acknowledge [1] -        31:17, 31:23             31:20
  17-120 [1] - 3:4           72 [1] - 32:20
                                                        25:4                       allocute [1] - 23:20     assured [1] - 23:4
  18 [3] - 2:6, 30:10,       753 [1] - 38:9
                                                         Act [1] - 30:22           allocution [1] - 23:2    astounding [1] -
32:14                                                    act [1] - 16:16           allowed [2] - 24:23,    10:25
  19 [1] - 10:18                        8                acted [1] - 17:12        34:5                      atmosphere [1] -
  1984 [1] - 30:22                                       actions [3] - 12:21,      alluded [1] - 27:15     15:18
                             8 [1] - 2:5
  1:17-cr-00120-BLW                                     12:24, 36:13               almost [2] - 13:14,      attached [1] - 5:9
                             800 [1] - 1:15
[1] - 1:3                                                active [1] - 11:9        35:15
                             83702 [1] - 1:19                                                               attempt [1] - 12:23
                                                         Ada [1] - 31:1            alone [1] - 13:16        attend [1] - 7:8
                             83712-9903 [1] - 1:16
            2                83724 [1] - 1:25
                                                         added [2] - 6:9,          amazed [1] - 10:22       attorney [2] - 23:19,
                                                        28:18                      ambitions [1] - 10:20   25:12
 20 [3] - 3:19, 12:15,                                   addict's [1] - 12:20      amended [1] - 6:15       ATTORNEY'S [1] -
28:12                                   9                addiction [11] - 12:2,    AMERICA [1] - 1:3       1:14
 20-year [3] - 3:18,                                    12:19, 13:20, 15:16,
                             9 [1] - 2:5                                           America [1] - 3:4        August [1] - 28:21
3:20, 24:24                                             15:19, 16:6, 17:25,
                             911 [3] - 13:1, 16:18,                                amount [6] - 14:10,      available [2] - 13:2,
 2013 [1] - 28:16                                       28:17, 36:20
                            17:2                                                  31:7, 31:14, 35:14,      36:3
 2016 [5] - 12:21,                                       addition [1] - 4:2       35:17, 35:23              avoid [3] - 17:16,
15:8, 27:9, 28:21,                                       additional [1] - 17:1     analysis [1] - 26:24    24:23
29:1                                    A                address [1] - 5:2         anew [1] - 15:10         awaiting [1] - 22:16
 2017 [2] - 7:16, 7:17                                   addressed [1] - 5:17
                             A-L-L-I-S-O-N [1] -                                   anger [1] - 9:8          aware [1] - 12:2
 2018 [4] - 1:11, 2:2,                                   adequate [1] - 29:13
                            9:20                                                   angry [1] - 9:8          awoken [1] - 10:6
3:2, 38:15                                               adequately [1] - 4:6
                             a.m [1] - 37:7                                        anniversary [1] -
 21 [1] - 25:5                                           adjourn [1] - 36:10
                             A.M [1] - 1:11                                       10:2
 23 [1] - 2:7                                            adjudge [1] - 30:21       answer [1] - 29:2
          Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 40 of 47



                          25:12                      13:17, 24:4                change [7] - 5:4, 5:5,     collection [2] -
           B
                           benefit [1] - 3:15         callous [2] - 13:12,     5:13, 8:1, 8:3, 15:23,     32:14, 36:2
 background [4] -          best [7] - 10:10,         21:3                      37:4                        coming [1] - 15:7
4:10, 22:19, 30:7,        25:13, 26:11, 29:5,         camping [1] - 11:9        changed [1] - 36:14        commence [1] -
34:14                     29:7, 35:17, 36:25          candles [1] - 10:12       chaotic [2] - 27:19,      32:19
 bad [4] - 7:11, 7:22,     better [6] - 8:2, 9:16,    candor [1] - 23:7        27:25                       commented [2] -
20:8, 20:9                14:12, 17:3, 28:7,          Canyon [1] - 24:10        character [1] - 11:4      20:2, 20:14
 bag [1] - 15:9           36:18                       capable [1] - 22:8        characteristics [2] -      comments [2] - 2:7,
 bags [2] - 15:17,         betting [1] - 8:4          car [9] - 12:4, 12:9,    26:23, 27:16               19:1
15:22                      between [4] - 5:19,       12:10, 12:11, 12:16,       charge [8] - 3:16,         commit [2] - 22:3
 balance [1] - 36:1       14:17, 16:8, 24:8          13:13, 13:16, 15:21,      18:6, 24:21, 27:6,          committed [1] - 4:7
 ballroom [1] - 11:12      big [1] - 20:11           28:16                     27:8, 29:14, 29:23,         common [1] - 12:20
 bargain [2] - 13:19,      binding [2] - 3:13,        care [5] - 8:24,         30:9                        compares [1] - 22:12
14:16                     27:5                       13:22, 28:4, 28:6,         charged [2] - 21:4,        competitive [1] -
 Basco [31] - 3:4, 3:8,    birth [1] - 10:11         28:15                     30:20                      11:12
3:24, 4:11, 7:24, 16:9,    bit [3] - 21:7, 23:8,      cared [1] - 22:10         charges [1] - 14:17        complete [1] - 11:25
16:15, 16:16, 16:21,      27:17                       carried [1] - 3:17        Charles [3] - 2:4, 7:3,    completely [5] -
16:25, 17:19, 18:3,        blow [1] - 10:12           Case [2] - 3:3, 31:2     15:8                       17:6, 25:5, 25:16,
18:5, 18:10, 18:13,        Blvd [1] - 1:15            CASE [1] - 1:3            CHARLES [1] - 7:2         26:2, 36:11
18:22, 19:24, 20:12,       body [6] - 11:1,           case [26] - 3:12,         check [1] - 32:17          completion [1] - 15:4
21:19, 22:3, 23:11,       13:14, 13:15, 13:24,       13:6, 15:1, 15:7, 16:4,    child [8] - 9:23, 10:3,    comply [1] - 32:24
23:19, 24:20, 24:23,      17:18, 27:12               17:24, 18:18, 19:1,       10:4, 13:5, 13:9,           computer [1] - 1:22
27:10, 27:19, 30:11,       BOISE [2] - 1:11,         19:9, 20:9, 21:4, 21:8,   13:21, 14:11, 27:20         concern [4] - 12:22,
30:17, 30:18, 33:6,       1:25                       21:9, 21:14, 23:11,        child's [1] - 13:24       14:7, 17:15, 29:12
36:13                      Boise [6] - 1:16,         23:13, 24:6, 24:7,         childhood [5] -            concerned [2] -
 BASCO [1] - 1:6          1:19, 7:18, 11:22,         24:10, 24:21, 25:6,       11:11, 17:25, 20:18,       17:18, 27:18
 Basco's [8] - 4:3,       12:18, 15:9                25:7, 27:5, 30:8,         27:22, 27:25                concerns [1] - 26:25
13:11, 13:14, 16:1,        bone [1] - 11:1           30:25, 33:23               children [3] - 10:21,      concession [1] -
18:15, 27:15, 27:25,       books [1] - 10:24          cases [2] - 21:13,       22:14, 28:14               35:11
30:7                       born [1] - 8:23           22:17                      Chip [2] - 6:19, 31:24     conclude [1] - 30:6
 baseball [2] - 7:8,       borne [1] - 24:15          catch [1] - 5:13          choice [1] - 15:22         concluded [2] -
11:12                      bound [1] - 8:7            causation [1] - 24:17     choices [2] - 16:21,      21:17, 37:7
 based [6] - 3:14,         boundaries [1] -           causing [1] - 21:11      17:19                       concrete [1] - 28:21
13:19, 16:4, 17:8,        20:16                       celebrate [2] - 10:10,    chose [2] - 16:16,         concurrent [6] -
22:18, 25:2                Bracke [1] - 34:19        10:12                     16:17                      14:18, 15:1, 29:12,
 basketball [1] - 7:8      brave [1] - 10:25          cents [2] - 31:12,        chosen [1] - 11:24        29:17, 29:18, 30:25
 Baskin [2] - 21:7,        break [1] - 20:15         31:13                      Christmases [1] -          conditions [4] - 5:25,
21:12                      breath [1] - 10:3          certain [1] - 26:24      10:9                       30:13, 33:5, 33:9
 bear [3] - 25:7, 27:4,    breathing [1] - 13:24      certainly [1] - 37:1      circumstance [1] -         conduct [2] - 27:1,
28:25                      briefly [1] - 27:3         CERTIFICATE [1] -        24:12                      29:14
 beating [1] - 13:24       bright [1] - 20:11        38:1                       circumstances [5] -        Conference [1] -
 become [1] - 7:20         bring [2] - 14:11,         certify [1] - 38:8       3:22, 26:22, 28:25,        38:13
 becomes [1] - 28:23      26:10                       challenge [4] -          30:7, 35:8                  confinement [2] -
 BEFORE [1] - 1:10         brings [1] - 7:23         24:11, 33:17, 35:13,       City [2] - 12:5, 12:17    34:8, 34:18
 began [2] - 11:3,         brother [5] - 8:20,       35:14                      claim [1] - 25:1           confirm [3] - 4:10,
28:21                     8:21, 26:11, 28:5           Chambers [14] -           classification [1] -      4:14, 23:20
 begin [1] - 7:4           brothers [1] - 8:21       6:19, 6:20, 7:3, 8:13,    34:16                       conformance [1] -
 beginning [2] -           brought [2] - 33:9,       15:5, 15:8, 19:6, 22:2,    clean [1] - 12:13         38:12
10:18, 15:2               36:15                      29:13, 31:17, 31:23,       clear [3] - 16:5, 24:7,    consecutive [1] -
 behalf [1] - 34:2         Bryce [1] - 1:13          31:24, 32:4               30:2                       14:19
 behavior [2] - 13:11,     build [1] - 9:8            CHAMBERS [5] -            clerk [1] - 34:1           consequence [1] -
20:25                      Bureau [5] - 30:24,       7:2, 8:13, 8:16, 8:18,     CLERK [2] - 3:3,          25:1
 beings [1] - 25:19       32:10, 34:3, 34:13,        9:20                      34:21                       consequences [2] -
 beliefs [1] - 19:3       34:16                       Chambers..... [2] -       client [2] - 4:15,        12:24, 25:24
 believes [2] - 8:2,       business [3] - 18:12,     2:4, 2:5                  30:13                       consideration [1] -
17:22                     28:20, 28:21                Chambers...... [1] -      closet [1] - 7:13         26:22
 belongings [2] -                                    2:5                        Code [3] - 30:10,          considerations [1] -
12:17, 13:13                                          chance [6] - 4:11,       32:15, 38:9                30:9
                                     C
 beloved [1] - 11:4                                  5:11, 9:23, 17:20,         cold [1] - 13:11           considering [5] -
 bench [2] - 20:4,         calculated [2] -          18:9                       collected [1] - 35:23     18:17, 30:3, 30:7,
          Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 41 of 47



32:5, 32:6                14:22, 18:20, 23:18,       30:5                          15:13                        edits [2] - 5:22, 5:23
 considers [1] - 26:20    23:24, 24:3, 30:16,          decision [2] - 26:10,        discussing [1] -            effectively [1] -
 constant [1] - 7:11      31:11, 31:13, 31:18,       27:4                          27:15                       22:22
 contact [1] - 17:13      31:20, 31:23, 32:2,          deeper [1] - 11:3            dismiss [2] - 4:3, 4:8      effort [1] - 26:17
 contained [2] - 4:2,     33:8, 33:12, 34:11,          defendant [13] -             dismissing [1] - 3:16       efforts [2] - 32:14,
33:20                     34:23, 35:3, 35:12,        3:16, 5:17, 5:20, 6:3,         dispute [1] - 25:21        36:2
 context [1] - 27:17      35:21, 36:6, 36:10,        12:23, 14:25, 15:3,            disputes [1] - 25:15        either [1] - 6:21
 continue [1] - 35:7      38:19                      27:1, 30:18, 33:12,            disqualify [1] - 34:13      eligible [1] - 29:20
 contrary [1] - 33:16      court's [5] - 20:6,       35:14, 35:23                   disregarded [1] -           Ellsworth [7] - 1:13,
 contribute [1] -         26:21, 27:4, 33:1,           Defendant [1] - 1:7         17:4                        4:24, 6:10, 14:22,
36:21                     33:3                         DEFENDANT [5] -              distribute [1] - 18:5      23:25, 29:8, 34:24
 control [2] - 36:19,      Court's [1] - 2:7         1:17, 4:13, 23:23,             distributed [1] - 32:2      ELLSWORTH [15] -
36:20                      courtroom [1] - 9:25      33:7, 33:11                    distributing [3] -         3:19, 5:1, 5:4, 5:16,
 convenient [1] - 6:23     courts [2] - 14:19,         defendant's [3] -           24:8, 24:9, 27:6            6:17, 6:24, 14:23,
 conversation [1] -       25:11                      17:25, 26:23, 27:22            distribution [1] -         24:2, 31:10, 31:12,
12:15                      created [2] - 20:16,        DEFENDER [1] -              25:3                        31:16, 31:19, 32:1,
 convicted [1] - 21:4     24:20                      1:18                           district [2] - 32:21,      34:25, 36:8
 conviction [4] - 15:2,    credit [3] - 29:19,         defense [6] - 5:5,          32:22                        emergency [1] -
18:4, 33:13, 34:13        29:25, 34:4                5:14, 6:16, 19:4, 23:6,        District [5] - 31:1,       16:19
 convictions [1] -         crime [2] - 4:7, 7:2      23:8                          32:3, 38:7, 38:8             emotional [2] -
18:3                       criminal [1] - 27:1         Defense..................    DISTRICT [2] - 1:1,        21:16, 28:2
 core [1] - 26:24          Criminal [1] - 3:3        [1] - 2:6                     1:2                          employment [1] -
 correct [10] - 5:1,       crowd [1] - 11:22           definition [1] - 13:17       Docket [1] - 33:2          7:19
5:9, 5:15, 5:22, 23:21,    CRR [2] - 1:24, 38:19       demons [1] - 20:23           doctors [1] - 17:3          empty [1] - 10:8
23:23, 30:14, 30:15,       crushing [1] - 7:4          deplorable [1] -             Document [2] - 5:8,         end [3] - 9:23, 10:7,
31:16, 38:10               crying [2] - 7:13,        13:18                         6:1                         12:3
 corrected [1] - 31:19    10:4                         depressed [2] - 7:20,        done [4] - 9:10,            endeavor [1] - 36:25
 cost [2] - 11:20,         CSR [2] - 1:24, 38:19     12:1                          10:10, 14:7, 17:15           ended [1] - 12:21
33:24                      custody [6] - 22:11,        described [1] - 28:6         dose [1] - 21:11            enforceable [1] -
 Counsel [5] - 3:6,       22:16, 30:23, 32:9,          despised [1] - 21:18         down [1] - 9:22            33:15
4:20, 31:8, 32:17,        34:4, 35:5                   despite [4] - 11:23,         downside [2] -              enforcement [3] -
36:7                       cut [1] - 9:22            18:12, 28:8, 33:20            24:23, 24:25                17:8, 17:13, 27:14
 counsel [2] - 3:11,                                   destroys [1] - 20:3          dreams [2] - 7:11,          engaging [1] - 27:1
5:5                                  D                 detection [1] - 17:16       10:20                        ensured [1] - 17:19
 Count [3] - 3:8, 4:4,                                 determine [3] -              dreamt [1] - 7:6            entered [3] - 3:8,
30:19                      dad [1] - 8:22            17:11, 17:14, 34:17            drew [1] - 8:8             31:1, 33:23
 County [1] - 31:1         daily [1] - 28:22           determined [2] -             drive [1] - 12:5            entire [1] - 25:11
 coupled [1] - 4:5         dance [1] - 11:13         12:4, 17:10                    driven [1] - 27:13          entitled [1] - 38:11
 course [5] - 11:13,       date [3] - 15:2,            determining [1] -            driving [1] - 24:7          environment [1] -
24:11, 27:7, 28:18,       29:11, 29:19               25:14                          drop [1] - 13:1            27:20
36:1                       Dated [1] - 38:15           deterred [1] - 18:2          drug [3] - 27:20,           essentially [1] - 5:18
 court [41] - 3:3, 3:9,    daughter [2] - 8:8,         deterring [1] - 26:25       28:10, 36:20                 events [1] - 37:5
3:10, 3:13, 4:1, 4:23,    22:10                        diagnose [1] - 16:25         drug-infested [1] -         evidence [3] - 24:13,
5:7, 5:11, 6:4, 6:6,       Dawn [1] - 1:18             die [1] - 22:1              27:20                       24:18
8:15, 14:2, 14:23,         days [7] - 10:3, 10:4,      died [7] - 7:12, 7:15,       drugs [4] - 13:16,          evidenced [1] -
14:24, 18:6, 18:18,       10:5, 10:6, 12:15,         13:22, 17:10, 18:15,          16:10, 24:8, 24:9           11:16
18:21, 20:2, 20:4,        13:14, 33:23               27:12, 27:22                   due [2] - 31:4, 32:6        evidences [1] - 11:3
20:19, 22:5, 23:4,         dead [2] - 17:12,           difference [1] - 24:8        during [3] - 12:12,         ex [1] - 28:15
23:5, 23:16, 23:22,       17:18                        different [4] - 9:6,        32:11, 32:24                 ex-wife's [1] - 28:15
26:10, 26:19, 29:2,        deal [3] - 20:4, 24:12,   19:19, 19:24, 28:14                                        exactly [2] - 17:6,
29:9, 29:14, 29:20,       24:13                        difficult [2] - 11:24,                                  37:2
29:21, 30:9, 30:19,        dealing [1] - 20:25
                                                                                              E
                                                     22:20                                                      except [1] - 26:5
30:23, 31:5, 32:8,         death [10] - 11:23,         difficulty [1] - 30:8        earn [1] - 29:25            exceptions [1] -
33:9, 34:1, 35:1, 35:4    13:10, 19:11, 21:2,          disbursement [1] -           earned [1] - 30:1          33:15
 Court [3] - 32:3, 38:7   21:5, 21:12, 21:15,        32:4                           easier [1] - 10:17          excuse [2] - 20:18,
 COURT [38] - 1:1,        21:20, 22:7, 24:9            discovered [2] -             easily [1] - 11:15         32:22
1:24, 3:6, 3:20, 4:14,     decided [3] - 16:25,      16:4, 27:14                    easy [1] - 14:15            exemplified [1] -
4:17, 5:3, 5:12, 6:7,     17:1, 17:11                  discuss [2] - 20:19,         eat [3] - 7:13, 9:5, 9:6   14:3
6:14, 6:21, 7:1, 8:11,     decidedly [4] -           27:16                          ECF [2] - 5:8, 6:1          exonerate [1] - 13:4
8:14, 8:17, 9:18,         25:20, 26:6, 26:12,          discussed [1] -              edited [1] - 6:2            experience [1] -
          Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 42 of 47



22:25                      19:13, 23:1                  fully [3] - 25:23,          hardly [1] - 9:6         32:20
 experienced [1] -          few [1] - 33:15            26:8, 26:9                   hatred [1] - 19:14        house [6] - 13:14,
22:13                       fields [1] - 28:9           funds [1] - 32:2            head [1] - 17:7          16:1, 16:7, 16:10,
 expert [3] - 17:11,        figure [1] - 8:9            future [1] - 20:11          hear [3] - 3:3, 4:20,    17:21, 18:16
21:15, 21:17                file [3] - 33:17, 33:22,                              10:13                       Hudson [3] - 34:19,
 expertise [1] - 21:16     34:2                                   G                 heard [1] - 15:14        35:18, 36:4
 explained [2] - 12:8,      filed [6] - 4:17, 5:8,                                  hearing [4] - 5:5,        hug [2] - 10:6, 11:7
29:4                       6:1, 6:5, 6:12, 33:3          gainful [1] - 7:19       10:4, 21:3                  human [5] - 12:22,
 exponentially [1] -        files [1] - 23:10            games [2] - 7:8, 8:25      heart [6] - 8:19,        18:23, 20:22, 25:17,
28:7                        filing [1] - 5:14            gap [1] - 24:9           13:24, 19:23, 20:6,        25:19
 exposed [1] - 28:5         filled [1] - 11:11           generally [1] - 33:15    20:11                       humor [1] - 11:5
 express [1] - 22:22        final [2] - 5:23, 26:15      genuine [1] - 11:4         hearts [1] - 18:25
 expressed [2] -            financial [1] - 32:6         get-go [1] - 10:25         held [2] - 10:14,                   I
19:13, 29:13                Financial [2] - 32:11,       gift [1] - 10:9          38:11
 expressing [1] -          35:24                         girl [1] - 15:25           help [4] - 8:15,          ID [2] - 1:16, 1:19
22:20                       findings [2] - 4:19,         given [11] - 14:16,      11:21, 16:18, 16:22         Idaho [4] - 1:19,
 extend [1] - 18:14        21:9                        18:7, 18:8, 18:9,            hereby [2] - 30:20,      28:9, 32:3, 38:8
 extraordinarily [1] -      fine [2] - 31:5, 31:6      18:13, 24:5, 25:5,         38:8                        IDAHO [4] - 1:2,
22:7                        first [3] - 7:11, 8:14,    26:19, 30:6, 35:14           heroin [3] - 15:15,      1:11, 1:18, 1:25
                           20:13                         goals [3] - 15:12,       16:5, 28:17                 identified [1] - 31:15
           F                fishing [2] - 7:7,         15:13                        high [3] - 12:20,         immediately [2] -
                           11:10                         good-paying [1] -        15:11, 28:8                31:4, 32:6
 face [1] - 14:6            five [1] - 29:21           18:11                        highly [1] - 11:16        immense [1] - 24:10
 faced [1] - 24:11          fixed [1] - 15:21            goodbye [4] - 12:18,       hiking [1] - 11:10        impact [2] - 4:23,
 facility [2] - 34:9,       Florida [1] - 7:7          15:22, 15:25, 16:2           himself [7] - 9:24,      36:13
34:15                       follow [1] - 23:16           government [11] -        11:22, 11:25, 13:4,         Impact [3] - 2:4, 2:5,
 facing [2] - 12:24,        following [1] - 32:7       5:8, 5:22, 6:1, 6:18,      16:20, 17:1, 22:20         2:5
24:24                       follows [1] - 30:21        14:24, 15:6, 17:22,          history [2] - 26:23,      impacted [2] - 7:3,
 fact [7] - 11:24,          football [1] - 7:8         23:5, 23:8, 24:11,         27:16                      9:13
13:21, 14:7, 17:9,          FOR [2] - 1:13, 1:17       24:25                        Hohenleitner [1] -        imperfect [6] - 25:18,
28:10, 36:3, 36:15          forces [1] - 28:24           government's [1] -       38:6                       25:20, 26:6, 26:12,
 factor [1] - 27:15         foregoing [1] - 38:9       4:8                          HOHENLEITNER [3]         30:5
 factors [5] - 17:23,                                    Government...........    - 1:24, 38:18, 38:19        implore [1] - 14:18
                            forever [1] - 36:14
18:17, 25:7, 26:21,                                    .... [1] - 2:6               homicidal [1] - 21:25     important [1] - 11:18
                            forget [1] - 11:7
30:3                                                     graduate [1] - 15:11       homicide [1] - 22:3       impose [2] - 20:7,
                            form [1] - 22:18
 facts [1] - 25:14                                       graduated [1] - 28:8       honestly [1] - 11:25     26:20
                            forma [1] - 33:25
 failed [2] - 21:2,                                      Grand [1] - 24:10          Honor [29] - 3:19,        imposed [4] - 4:1,
                            formally [1] - 5:23
28:21                                                    grant [3] - 4:7, 6:14,   4:13, 4:16, 5:1, 5:4,      32:16, 32:18, 33:10
                            format [1] - 38:12
 failing [1] - 21:5                                    24:3                       5:15, 5:18, 6:11, 6:17,     imprisoned [1] -
                            FORT [1] - 1:25
 fair [2] - 26:16, 26:18                                 greatly [1] - 11:15      6:18, 14:24, 15:7,         27:21
                            forth [5] - 3:22, 5:19,
 fairly [2] - 21:1,                                      grew [1] - 11:3          17:23, 18:17, 23:3,         imprisonment [2] -
                           26:23, 31:25, 33:1
24:16                                                    grief [2] - 7:4, 26:13   23:16, 23:23, 24:2,        30:25, 33:10
                            forward [3] - 15:12,
 falling [1] - 26:16                                     gross [1] - 32:13        30:15, 31:16, 32:1,         inadequate [2] -
                           15:23, 36:17
 family [14] - 12:18,                                    Group [1] - 1:15         33:7, 34:9, 34:25,         25:16, 36:11
                            foster [2] - 28:4, 28:6
14:5, 14:20, 15:13,                                      grow [1] - 10:19         35:4, 35:20, 36:5,          INC [1] - 1:18
                            four [1] - 29:22
17:13, 20:6, 20:20,                                      guideline [4] - 3:15,    36:8, 36:9                  incarcerated [3] -
                            Fourth [1] - 31:1
22:12, 22:25, 23:10,                                   24:4, 24:6, 25:4             honor [1] - 34:21        34:6, 35:15, 35:24
                            frankly [1] - 25:7
25:9, 26:4, 36:12                                        guidelines [1] - 25:2      HONORABLE [1] -           incarceration [2] -
                            free [2] - 19:19,
 fashion [1] - 29:3                                      guilty [4] - 3:8, 4:4,   1:10                       32:20, 32:21
                           22:14
 father [7] - 7:22,                                    30:18, 30:20                 hope [4] - 19:1,          include [1] - 4:24
                            friend [3] - 11:14,
12:18, 18:23, 27:21,                                     guys [1] - 9:16          26:12, 28:23, 36:12         included [3] - 6:5,
                           11:19
27:22, 27:23                                                                        hopefully [2] - 35:25,   26:21, 33:14
                            friends [3] - 11:11,
 fear [1] - 12:24                                                 H               36:20                       including [1] - 25:14
                           19:12, 21:20
 FEDERAL [3] - 1:18,                                                                hopes [2] - 7:25,         income [1] - 32:13
                            friendships [1] -
1:24, 38:19                                             half [2] - 8:21           23:9                        indicate [1] - 26:5
                           11:15
 federal [5] - 14:17,                                   handwritten [1] -           horribly [1] - 21:23      indicated [2] - 23:19,
                            front [3] - 16:22,
21:8, 21:9, 29:23,                                     5:22                         horrific [1] - 20:18     25:22
                           16:23, 18:6
34:4                                                    hard [5] - 12:11,           hospital [2] - 13:1,      indictment [3] - 3:16,
                            full [3] - 8:20, 13:5,
 Federal [1] - 38:6                                    20:8, 20:15, 26:15,        16:19                      4:3, 4:8
                           22:11
 felt [4] - 9:23, 11:8,                                29:15                        hours [2] - 19:11,        indigent [1] - 35:5
          Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 43 of 47



 individual [4] -           Judge [2] - 21:7,         32:13                        marked [1] - 29:11       22:25
12:19, 19:19, 19:24,       21:12                       lessened [1] - 26:14        material [2] - 12:7,      miss [1] - 10:17
20:22                       judge [1] - 18:6           lethal [1] - 21:11        12:12                       modest [1] - 35:25
 individuals [2] -          judgment [3] - 30:23,      level [2] - 21:16,          materials [1] - 19:15     modified [1] - 32:8
4:22, 19:12                33:3, 33:23                23:25                        matter [12] - 4:19,       mom [2] - 8:22, 17:3
 inextricably [1] -         Judicial [2] - 31:1,       liability [1] - 13:3      8:7, 11:20, 13:21,          Mom [2] - 10:13,
21:13                      38:13                       life [22] - 7:3, 8:1,     20:21, 22:23, 22:24,       12:9
 infested [1] - 27:20       jury [1] - 25:14          8:25, 9:14, 10:18,         24:18, 27:23, 31:6,         moment [1] - 3:7
 infinite [1] - 29:6        justice [4] - 19:1,       10:20, 11:6, 12:21,        36:12, 38:11                moments [1] - 13:9
 influence [2] - 22:5,     19:4, 20:7, 29:6           13:8, 13:9, 14:8, 20:5,      mattered [1] - 12:7       MONDAY [1] - 1:11
22:9                        Justin [1] - 1:14         25:11, 36:14, 36:15,         matters [1] - 20:21       monetary [1] - 32:5
 influences [1] -                                     36:18, 36:19, 37:2,          mean [1] - 24:6           money [1] - 12:4
15:18                                 K               37:4                         means [2] - 20:24,        monster [1] - 8:5
 information [4] - 3:9,                                lifeline [1] - 10:15      26:5                        monsters [1] - 7:23
4:4, 16:4, 30:19            K-E-L-T-O-N [1] -          lifelong [1] - 20:17        meant [1] - 11:19         month [3] - 10:2,
 inject [1] - 17:1         8:16                        lifestyle [1] - 28:13       meantime [1] - 36:2      11:23, 32:13
 injected [4] - 12:25,      Kelton [3] - 2:5, 6:19,    light [1] - 12:2            measure [1] - 36:23       monthly [1] - 32:12
13:23, 21:11, 27:10        8:13                        likely [1] - 35:16          mechanic [1] - 12:16      months [5] - 7:11,
 Inmate [2] - 32:11,        KELTON [3] - 8:13,         linked [1] - 21:13          mechanical [1] -         15:1, 18:18, 25:5,
35:24                      8:16, 8:18                  listen [1] - 9:25         1:21                       30:24
 inside [1] - 9:8           kept [1] - 13:14           live [6] - 8:25, 9:5,       medical [4] - 17:11,      morning [1] - 3:6
 instead [2] - 16:25,       kill [2] - 8:8, 21:21     10:18, 10:19, 12:5,        19:16, 21:19, 23:13         most [4] - 6:23, 18:4,
17:15                       killed [1] - 21:21        22:1                         medically [1] - 17:14    27:21, 29:25
 institution [1] -          killer [1] - 8:5           lives [3] - 9:11, 20:1,     meet [2] - 10:20,         mostly [1] - 28:13
25:17                       kind [6] - 11:7,          20:3                       16:13                       mother [2] - 28:7,
 intelligence [1] -        11:14, 14:4, 21:16,         living [1] - 28:7           Melissa [1] - 1:18       28:11
10:23                      37:4, 37:5                  longboarding [1] -          memories [1] - 7:18       motion [5] - 4:8, 5:8,
 intelligent [1] - 13:6     kindness [1] - 11:5       11:13                        memorize [1] - 10:24     6:9, 6:16, 24:3
 intent [1] - 18:5          knowing [1] - 10:11        look [2] - 13:15,           memory [2] - 10:14,       motivations [2] -
 interest [3] - 34:21,      knowledge [2] -           17:23                      26:14                      17:7, 17:9
35:9, 35:21                19:3, 29:6                  looking [4] - 15:12,        men [1] - 28:1            moved [3] - 7:17,
 intimidate [1] - 11:2      knows [3] - 9:8,          15:23, 21:19, 35:6           mentally [1] - 7:10      23:25, 27:13
 introduced [1] -          20:19, 23:4                 looks [1] - 22:24           mercy [1] - 14:1          moving [1] - 36:17
28:10                                                  loss [4] - 20:5, 22:12,     message [1] - 12:8        MR [28] - 3:19, 4:16,
 investigated [1] -                   L               26:9, 36:22                  Metcalf [2] - 34:19,     5:1, 5:4, 5:15, 5:16,
19:9                                                   lost [5] - 7:16, 10:15,   36:6                       6:11, 6:17, 6:24, 7:2,
 investigation [2] -        lacrosse [1] - 11:12      14:12, 22:14, 36:15          meth [1] - 13:20         8:13, 8:16, 8:18,
3:10, 14:2                  Lake [2] - 12:5, 12:17     love [4] - 10:5, 10:20,     methamphetamine          14:23, 18:21, 24:2,
 involuntarily [1] -        last [10] - 10:3,         10:24, 11:8                [24] - 16:6, 17:2, 20:1,   30:15, 31:10, 31:12,
22:16                      10:11, 12:12, 12:19,        loved [5] - 11:9,         20:3, 20:5, 20:17,         31:16, 31:19, 31:22,
 involve [1] - 11:25       12:20, 13:9, 14:2,         13:10, 22:9, 22:10         21:11, 21:21, 21:23,       32:1, 34:9, 34:25,
 involved [2] - 28:16,     15:24, 16:13, 37:1          loyalty [2] - 11:5,       21:24, 21:25, 22:2,        35:4, 36:8, 36:9
29:14                       law [4] - 17:8, 17:13,    11:16                      22:6, 22:9, 22:19,          MS [1] - 9:20
 irrelevant [2] - 24:5,    18:1, 27:14                 luck [2] - 21:25,         24:19, 25:3, 27:6,          multiple [2] - 5:20,
25:5                        least [8] - 3:17,         36:25                      27:10, 27:12, 28:11,       18:3
 issue [5] - 5:2, 33:18,   14:19, 14:20, 16:11,        LYNN [1] - 1:10           28:19, 28:22                must [1] - 33:22
35:1, 35:10                20:4, 24:20, 26:17,                                     methamphetamine
                           36:22
 issues [1] - 24:17
                            leave [6] - 12:6, 15:9,
                                                                 M               s [1] - 12:25                         N
 items [1] - 6:4                                                                   Mexico [1] - 28:9
 itself [2] - 27:8,        15:17, 16:2, 33:24,         main [1] - 15:16            microphone [2] -          name [4] - 8:12,
34:13                      34:15                       maintained [1] -          6:22, 6:25                 8:14, 9:19, 19:7
 IV [1] - 1:15              leaving [1] - 11:22       28:13                        middle [1] - 7:12         nature [3] - 25:6,
                            lectern [1] - 6:23         man [3] - 9:1, 10:19,       might [3] - 3:17,        26:3, 26:22
                            left [7] - 10:15,         13:25                                                  necessary [1] - 6:7
           J               15:24, 16:3, 16:11,
                                                                                 11:20, 34:14
                                                       mandatory [3] -             mind [2] - 19:23,         necessity [1] - 11:21
 James [1] - 1:17          25:20, 26:1, 27:13         3:17, 24:24, 32:25         25:23                       need [4] - 6:8, 9:2,
 job [6] - 7:16, 18:10,     legal [2] - 25:13, 34:1    manifest [1] - 11:3         minimum [1] - 24:24      10:1, 11:21
18:11, 26:12, 29:5,         lengthy [1] - 10:24        March [1] - 7:16            miraculously [1] -        needs [1] - 30:2
29:7                        less [5] - 10:17,          Mark [1] - 1:17           28:13                       negotiated [1] - 35:9
 joint [2] - 24:5, 27:4    11:22, 12:15, 32:10,        mark [1] - 10:2             misperception [1] -       negotiation [1] -
          Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 44 of 47



5:19                        old [3] - 10:18,           32:3, 36:1                17:3, 17:4, 18:15,        3:9, 3:23, 4:11, 4:18,
 never [15] - 7:5, 7:7,    10:22, 27:19                 pain [2] - 10:16,        21:20, 22:12              24:4, 24:16, 31:15,
7:8, 8:3, 9:11, 10:11,      older [1] - 5:24           28:17                      photographs [1] -        31:25
10:13, 10:16, 14:13,        omniscient [1] - 29:7       painful [1] - 14:14      22:4                       preservation [1] -
16:3, 17:19, 18:23,         once [2] - 16:7,            parallel [1] - 19:22      physical [2] - 20:20,    12:23
19:9, 20:10, 27:20         17:11                        parental [1] - 22:14     28:2                       pretend [1] - 19:7
 new [2] - 15:20,           one [20] - 3:6, 5:2,        Park [1] - 1:15           physically [1] - 7:10     price [1] - 14:14
15:23                      8:21, 9:1, 10:2, 12:1,       park [1] - 27:13          pick [2] - 9:16, 12:5     principal [2] - 35:14,
 New [1] - 28:9            12:19, 12:20, 13:10,         parole [2] - 29:21,       picked [2] - 12:15,      35:17
 night [4] - 7:12, 22:6,   15:16, 15:24, 16:11,        29:23                     28:17                      prison [7] - 3:18,
22:7, 22:9                 17:17, 21:20, 26:2,          part [8] - 4:24, 7:25,    pills [1] - 28:17        3:20, 25:1, 27:23,
 nightmare [1] - 10:7      28:15, 30:1, 32:17,         10:16, 13:20, 14:1,        place [2] - 34:7,        27:24, 29:10, 37:2
 NO [2] - 1:3, 38:19       35:18                       14:13, 14:16, 36:22       34:17                      Prisons [5] - 30:24,
 nominal [2] - 32:9,        one-seventh [1] -           participate [1] - 34:5    placed [2] - 28:4,       32:10, 34:3, 34:13,
32:12                      30:1                         particular [1] - 7:16    28:12                     34:16
 normally [2] - 34:23,      ones [1] - 22:9             parties [4] - 4:5,        plaintiff [1] - 1:4       private [1] - 19:15
35:1                        open [2] - 18:12,          5:10, 5:20, 23:17          PLAINTIFF [1] - 1:13      probation [5] - 18:8,
 nothing [6] - 11:1,       23:10                        parties' [3] - 24:5,      plan [1] - 12:3          18:9, 18:10, 28:12,
13:2, 13:17, 14:18,         opinion [1] - 13:18        25:22, 27:4                planned [1] - 9:11       32:22
17:15, 22:12                opportunities [4] -         passage [1] - 26:13       play [1] - 8:25           PROBATION [2] -
 notice [2] - 33:22,       17:5, 18:13, 18:14           past [1] - 18:2           playing [1] - 11:11      35:20, 36:5
34:2                        opportunity [6] -           pauperis [1] - 33:25      Plaza [1] - 1:15          problems [3] - 28:10,
 November [1] -            15:23, 18:7, 18:8,           pay [5] - 14:14, 31:3,    plea [28] - 3:8, 3:12,   28:18
38:15                      18:15, 19:15, 23:14         31:5, 31:7, 33:24         3:21, 4:2, 4:4, 4:9,       proceeded [1] -
 number [2] - 26:20,        options [3] - 13:1,         payable [3] - 31:14,     5:4, 5:5, 5:6, 5:9,       13:15
31:8                       16:21, 16:23                31:17, 32:6               5:19, 5:21, 5:23, 5:24,    proceeding [1] -
 numerous [1] - 28:1        order [6] - 12:4, 15:3,     paying [2] - 18:11,      6:2, 6:5, 6:15, 13:19,    33:4
                           18:18, 30:20, 31:13,        35:13                     14:16, 14:25, 15:7,        PROCEEDINGS [1] -
           O               32:7                         payments [3] - 32:7,     24:22, 25:6, 27:5,        1:10
                            ordered [3] - 3:9,         32:9, 32:12               33:14, 33:19, 33:21        Proceedings [2] -
 object [1] - 35:2         15:5, 31:3                   peace [2] - 9:7, 13:9     pled [1] - 30:18         1:21, 37:7
 objection [2] - 31:21,     Oregon [5] - 7:7,           penalties [1] - 32:5      point [11] - 12:8,        proceedings [3] -
31:22                      7:17, 34:10, 34:12,          pending [1] - 21:8       13:2, 14:2, 16:16,        2:3, 14:3, 38:11
 objections [2] - 4:17,    34:15                        people [9] - 7:20,       20:19, 20:22, 26:19,       proceeds [1] - 5:17
30:14                       original [5] - 4:3, 4:8,   16:10, 18:24, 20:9,       27:10, 36:17, 37:3         process [4] - 5:18,
 obtain [1] - 18:10        5:9, 6:2, 30:8              22:1, 22:4, 26:15          pointed [1] - 5:6        7:14, 26:17, 34:17
 obtaining [1] - 27:2       originally [1] - 6:2        per [2] - 32:10, 32:13    police [1] - 17:2         produced [1] - 1:22
 obviously [2] -            outdoors [1] - 11:9         percent [2] - 16:7,       position [3] - 23:6,      professional [1] -
25:10, 36:13                outgoing [1] - 10:25       32:13                     23:7, 34:24               25:11
 ocean [1] - 11:10          outlined [1] - 33:2         perfect [3] - 25:17,      possession [1] -          Program [2] - 32:11,
 October [4] - 12:21,       outlook [1] - 8:1          25:19, 25:25              18:4                      35:25
15:8, 27:8, 28:25           outset [1] - 30:4           perhaps [1] - 26:16       potential [2] - 24:20,    program [1] - 34:6
 OF [5] - 1:2, 1:3,         overdose [1] - 27:12        permission [1] - 5:22    25:24                      pronounce [2] -
1:10, 1:18, 38:1            overdosed [2] -             person [5] - 8:2,         potentially [1] -        23:22, 30:17
 offend [1] - 19:2         13:16, 27:11                8:23, 9:6, 9:8, 9:15      24:24                      properly [4] - 6:9,
 offense [3] - 18:12,       overlook [1] - 34:20        personal [1] - 12:9       practical [1] - 35:22    6:12, 7:14
26:22, 28:22                overlooked [1] - 36:4       Peyton [37] - 7:6,        practice [1] - 35:7       proposed [1] - 17:22
 offer [4] - 4:22, 14:1,    overwhelming [1] -         7:12, 7:13, 7:15, 7:18,    preclude [1] - 32:14      prosecuted [1] -
26:4, 36:11                7:4                         7:23, 8:20, 10:22,         preparation [1] -        24:21
 offered [1] - 11:25        own [8] - 4:19, 10:21,     11:14, 11:16, 11:21,      15:21                      protect [1] - 7:22
 offering [1] - 25:9       12:24, 18:12, 22:18,        13:2, 15:8, 15:16,         prepare [1] - 34:2        protecting [1] -
 OFFICE [1] - 1:14         25:23, 28:11, 36:20         15:24, 16:1, 16:5,         prepared [4] - 6:24,     26:25
 office [1] - 32:22                                    16:12, 16:15, 16:17,      9:21, 15:9, 15:17          prove [3] - 8:6, 13:23
 OFFICER [2] - 35:20,                  P               16:19, 16:20, 16:25,       prepping [1] - 16:4       provide [3] - 27:17,
36:5                                                   17:4, 17:10, 17:12,        present [2] - 4:21,      29:5, 36:23
 OFFICIAL [3] - 1:24,       packed [4] - 12:17,        17:19, 18:15, 19:6,       6:18                       provided [2] - 3:10,
38:1, 38:19                15:9, 15:17, 15:21          19:11, 20:10, 21:11,       presentation [1] -       28:15
 Official [1] - 38:6        Page [1] - 2:3             21:20, 21:21, 21:22,      4:25                       providing [1] - 26:24
 often [2] - 20:1, 20:3     page [1] - 38:12           22:2                       presented [1] - 24:14     provisions [1] - 6:8
 oil [1] - 28:9             paid [3] - 31:23,           Peyton's [6] - 12:25,     presentence [9] -         PSR [1] - 17:25
          Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 45 of 47



 psychological [1] -         recommend [5] -           1:24, 38:1, 38:19          30:20                        serve [1] - 15:3
20:24                      4:6, 34:3, 34:5, 34:11,      Reporter [1] - 38:7         save [2] - 13:5, 13:7      served [1] - 34:4
 purpose [1] - 6:25        35:18                        reporter [1] - 8:15         saw [2] - 12:2, 16:14      services [1] - 16:19
 pursuant [6] - 3:13,        recommendation [7]         reporting [1] - 22:7        scare [1] - 11:1           SERVICES [1] - 1:18
3:24, 14:25, 30:22,        - 3:23, 23:17, 24:5,         reports [1] - 23:14         schedule [1] - 32:8        set [4] - 3:22, 13:15,
32:10, 38:8                27:5, 33:2, 34:7,            representation [1] -        school [2] - 15:11,       31:25, 33:1
 pursue [1] - 33:22        34:15                       34:1                       28:8                         setting [1] - 26:23
 pursuing [2] - 25:1,        recommendations            representing [2] -          science [2] - 21:17,       seventh [1] - 30:1
30:8                       [1] - 4:21                  18:22, 20:13               21:19                        several [2] - 9:22,
 put [1] - 10:9              Recommendations            request [2] - 6:15,         scientifically [1] -      16:17
                           [2] - 2:6, 2:6              33:25                      13:22                        sexual [2] - 20:20,
           Q                 record [4] - 6:4, 6:13,    requested [1] - 6:15        scores [1] - 31:11        28:2
                           8:12, 23:20                  required [2] - 26:20,       scot [1] - 22:14           Sheridan [3] - 34:9,
 qualify [1] - 33:25         recorded [1] - 1:21       31:7                         scot-free [1] - 22:14     34:11, 34:15
 quarter [1] - 32:10         records [2] - 19:16,       requirement [2] -           scouts [1] - 11:13         shit [1] - 9:16
 questioned [1] - 12:7     21:19                       34:22, 35:22                 seat [1] - 10:8            shoes [2] - 18:24,
 questions [1] - 33:5        recurrence [1] - 37:4      residences [1] - 28:1       second [1] - 18:9         19:5
 quite [3] - 21:7, 23:8,     redeem [1] - 8:9           resolution [7] - 23:3,      Section [1] - 38:9         short [6] - 13:2,
35:16                        redemption [1] -          23:9, 25:18, 25:21,          see [7] - 8:10, 10:13,    13:17, 14:8, 26:1,
 quote [1] - 12:9          36:24                       26:1, 26:2, 26:5           22:4, 23:12, 23:13,         26:16, 29:5
                             reduce [1] - 30:1          resolving [1] - 25:14     37:3, 37:4                   shorten [1] - 9:22
           R                 referenced [1] -           resources [1] - 32:7        seek [2] - 16:18,          shortest [1] - 8:8
                           23:12                        respect [2] - 18:1,       16:22                        shortly [1] - 27:22
 raised [1] - 27:19          reflect [1] - 21:1        23:16                        seeking [1] - 19:2         show [2] - 13:11,
 ran [1] - 14:18             reflected [2] - 6:9,       Responsibility [2] -        seem [1] - 26:2           22:5
 range [4] - 3:15,         6:12                        32:11, 35:24                 self [2] - 12:2, 12:23     showed [1] - 17:4
24:4, 24:6, 25:5             reflects [1] - 4:6         responsibility [2] -        self-aware [1] - 12:2      showing [1] - 22:20
 ransacked [1] -             Reform [1] - 30:22        17:16, 24:1                  self-preservation [1]      shown [1] - 20:14
13:13                        regarding [1] - 19:16      rest [3] - 8:2, 9:11,     - 12:23                      shows [2] - 17:25,
 rather [5] - 8:19,          regret [2] - 7:5, 22:22   23:4                         selfish [1] - 22:7        18:1
12:5, 12:22, 12:25,          regulations [1] -          restitution [6] - 15:5,     sentence [25] - 3:14,      shy [1] - 11:1
31:24                      38:13                       31:7, 31:14, 34:22,        3:18, 3:20, 3:25, 4:5,       sibling [1] - 8:22
 RDAP [1] - 34:5             relationship [1] -        35:10                      14:8, 14:25, 17:22,          sickened [1] - 14:7
 reach [1] - 23:9          27:20                        result [4] - 26:16,       17:24, 21:6, 23:22,          side [1] - 26:2
 reached [1] - 24:23         relationships [2] -       26:18, 27:2, 28:17         25:2, 26:20, 29:3,           sides [1] - 23:14
 read [2] - 6:4, 6:13      11:17, 22:18                 results [1] - 24:9        29:11, 29:16, 29:20,         sign [1] - 33:13
 ready [1] - 15:10           release [9] - 15:4,        returning [1] - 28:9      29:21, 30:1, 30:5,           signed [4] - 5:10,
 real [1] - 29:2           30:13, 32:12, 32:16,         revealed [1] - 23:8       30:6, 30:17, 30:24,         5:20, 6:2, 6:3
 realistic [1] - 35:13     32:18, 32:20, 32:24,         reverted [1] - 5:24       33:10, 33:13                 significance [1] -
 realize [1] - 28:24       33:1, 33:6                   review [4] - 4:11,          sentenced [5] - 18:6,     26:9
 realizes [1] - 36:13        released [5] - 27:23,     17:14, 19:15, 23:14        21:4, 21:7, 29:24,           significant [1] - 18:4
 really [6] - 8:7,         27:24, 32:19, 32:23,         reviewed [3] - 3:21,      30:23                        simply [2] - 24:8,
11:19, 21:15, 24:5,        36:1                        21:3, 30:12                  sentences [1] -           35:16
24:6, 29:14                  relocate [1] - 13:15       rightly [1] - 5:6         14:19                        single [1] - 10:14
 Realtime [1] - 38:6         remains [1] - 13:21        rights [5] - 22:14,         SENTENCING [1] -           sisters [1] - 8:21
 reason [4] - 6:12,          remarked [2] - 21:12,     33:14, 33:18, 33:20        1:4                          sit [1] - 9:25
16:12, 24:22, 25:4         21:21                        risk [1] - 22:24            Sentencing [1] -           sits [1] - 22:24
 reasonable [1] - 30:4       reminder [2] - 12:11,      room [2] - 13:5,          30:22                        situation [5] - 12:2,
 reasons [2] - 15:16,      12:13                       17:18                        sentencing [8] - 3:5,     17:14, 26:12, 27:18,
17:21                        remorse [6] - 7:5,         Rule [2] - 3:13, 3:25     3:23, 9:16, 21:3, 21:8,     28:8
 receive [3] - 15:1,       8:3, 13:11, 14:3,            run [4] - 14:19,          26:21, 26:24, 33:1           six [1] - 7:11
18:7, 34:3                 20:14, 22:23                29:12, 29:16, 30:25          Sentencing.............    sleep [3] - 7:10, 9:5,
 received [1] - 21:5         repair [1] - 12:4                                    .... [1] - 2:7              9:6
 receiving [1] - 29:19       report [13] - 3:10,                  S                 separated [1] - 28:4       smile [1] - 10:13
 recent [1] - 15:11        3:23, 4:12, 4:15, 4:18,                                  SEPTEMBER [2] -            smirk [1] - 14:6
 recess [1] - 37:6         4:19, 21:2, 21:5, 24:4,      Salt [2] - 12:5, 12:17    1:11, 2:2                    sober [1] - 28:13
 reckless [2] - 20:2,      24:16, 31:15, 31:25,         Samuel [2] - 3:4,           September [1] - 3:2        soccer [1] - 11:12
21:23                      32:21                       30:18                        serious [3] - 24:16,       society [3] - 26:25,
 recognized [1] -            reported [1] - 38:11       SAMUEL [1] - 1:6          28:10, 28:16                36:21, 36:23
11:21                        REPORTER [3] -             satisfied [2] - 30:4,       seriousness [1] - 4:7
          Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 46 of 47



 solace [2] - 21:16,       - 38:10                                               21:4, 21:7, 21:10,          32:14
                                                                 T
26:4                         stenography [1] -                                   21:14, 21:18, 21:19,         ultimately [2] - 5:20,
 someone [1] - 13:8        1:21                        table [1] - 10:8          21:21, 22:3, 22:5,          25:17
 sometimes [6] -             step [1] - 6:21           Tahoe [2] - 12:10,        22:13, 22:18, 22:19,         unable [1] - 33:24
20:14, 20:25, 22:1,          still [2] - 8:5, 29:10   12:11                      22:20, 23:1, 30:18           uncertainty [1] -
29:4, 35:12                  stipulated [3] - 4:6,     TAMARA [3] - 1:24,         TOMMY [1] - 1:6            25:8
 somewhat [2] -            6:16, 31:20                38:18, 38:19                took [2] - 8:24, 10:3       unconscious [4] -
26:14, 28:12                 stood [1] - 18:5          Tamara [1] - 38:6          total [1] - 11:25          16:9, 16:15, 16:17,
 son [11] - 7:2, 7:6,        stop [2] - 12:19,         taught [2] - 8:24,         totally [1] - 9:6          27:11
7:23, 8:8, 13:16,          15:24                      8:25                        town [2] - 15:25,           uncontested [1] -
13:20, 17:18, 19:12,         stopped [1] - 16:2        team [1] - 11:12          16:2                        21:10
19:16, 19:18, 26:11          story [1] - 27:7          ten [1] - 35:16            traded [1] - 12:10          under [9] - 3:22,
 son's [3] - 12:21,          straw [1] - 8:8           term [5] - 30:24,          tragedy [4] - 20:10,       10:9, 15:18, 22:5,
13:10, 13:13                 Street [1] - 1:19        30:25, 32:11, 32:18,       22:13, 27:18, 28:23         22:8, 30:10, 32:7,
 sons [2] - 22:10,           STREET [1] - 1:25        32:24                       tragic [2] - 18:1,         32:14, 35:8
28:15                        strongly [2] - 19:20,     terminated [1] -          28:25                        underscores [1] -
 soon [3] - 12:17,         34:4                       22:16                       tragically [1] - 22:1      28:23
16:13, 35:25                 struggle [2] - 20:17,     terms [2] - 32:25,         TRANSCRIPT [1] -            undertaken [1] -
 sorry [1] - 32:17         25:23                      33:19                      1:10                        36:2
 sorry's [1] - 14:10         struggled [3] -           testimony [1] - 6:19       transcript [3] - 1:21,      unfortunately [4] -
 sort [1] - 14:3           20:23, 22:18, 22:19         text [1] - 12:8           38:10, 38:12                15:15, 15:24, 16:3,
 sound [1] - 7:13            struggles [1] - 19:17     Thanksgivings [1] -        treasured [1] - 11:16      18:15
 sounds [1] - 20:10          stuff [1] - 12:7         10:8                        treat [1] - 16:25           unique [1] - 11:4
 sources [1] - 24:19         submit [3] - 32:9,        THE [44] - 1:10, 3:3,      treatment [3] -             United [5] - 3:4, 31:3,
 speaking [1] - 21:17      32:12, 34:25               3:6, 3:20, 4:13, 4:14,     17:20, 18:7, 34:6           38:7, 38:9, 38:13
 special [3] - 15:6,         submitted [2] - 5:6,     4:17, 5:3, 5:12, 6:7,       tree [1] - 10:10            UNITED [2] - 1:1, 1:3
31:4, 32:25                6:10                       6:14, 6:21, 7:1, 8:11,      trial [3] - 16:5, 25:12,    universe [1] - 22:1
 specifically [1] -          substance [1] - 34:6     8:14, 8:17, 9:18,          30:8                         unjust [3] - 20:7,
26:25                        substances [5] -         14:22, 18:20, 23:18,        trials [2] - 22:17,        26:2, 30:6
 spell [2] - 8:14, 9:19    19:17, 19:20, 19:25,       23:23, 23:24, 24:3,        25:14                        unless [1] - 32:8
 spent [3] - 10:3,         20:24                      30:16, 31:11, 31:13,        tried [4] - 13:4,           up [14] - 7:12, 12:5,
11:10, 25:10                 substantial [2] -        31:18, 31:20, 31:23,       25:25, 26:15, 28:20         12:15, 13:15, 16:13,
 spoken [1] - 18:25        26:17, 27:7                32:2, 33:7, 33:8,           trouble [1] - 7:19         18:12, 24:13, 26:1,
 sports [1] - 11:11          succeed [1] - 18:14      33:11, 33:12, 34:11,        true [6] - 27:18, 29:5,    26:15, 28:17, 29:4,
 stable [1] - 28:13          success [1] - 18:11      34:21, 34:23, 35:3,        29:8, 38:10                 34:12, 35:6, 36:22
 stand [2] - 30:11,          successful [1] -         35:12, 35:20, 35:21,        truly [2] - 11:8, 29:3      US [1] - 1:14
30:17                      24:25                      36:5, 36:6, 36:10           trust [2] - 4:12, 36:12
 standard [2] - 32:25,       successfully [1] -        thereabouts [1] -          truth [3] - 19:2, 19:4                V
35:7                       24:21                      29:22                       try [6] - 8:10, 15:22,
 start [3] - 15:10,          suffering [1] - 15:15     therefore [6] - 3:24,     17:12, 26:18, 36:16,         vacations [1] - 7:7
15:20, 29:18                 suggested [1] -          4:7, 4:18, 25:20,          36:21                        value [1] - 13:8
 started [1] - 20:13       27:25                      29:23, 32:20                trying [5] - 13:5,          valued [1] - 11:15
 state [8] - 8:12,           suicidal [1] - 21:24      third [1] - 23:25         15:12, 15:17, 20:7,          variance [1] - 28:1
14:17, 15:1, 18:6,           suicide [1] - 22:3        thoughtfulness [1] -      20:22                        vehicle [1] - 27:13
21:4, 29:14, 29:20,          summarize [1] - 27:3     11:5                        tunnel [1] - 12:3           version [1] - 5:21
29:21                        superseding [3] -         thoughts [1] - 10:23       turned [1] - 20:24          Victim [3] - 2:4, 2:5,
 Statement [3] - 2:4,      3:9, 4:4, 30:19             three [5] - 4:22, 5:10,    turning [1] - 36:17        2:5
2:5, 2:5                     supervised [8] -         28:14, 32:18                twin [1] - 28:5             victim [10] - 4:23,
 statement [3] - 9:21,     15:4, 30:13, 32:12,         tight [1] - 10:6           two [13] - 5:25, 6:4,      6:18, 6:19, 24:18,
23:21, 26:8                32:16, 32:18, 32:24,        Title [1] - 38:9          6:8, 10:2, 10:8, 10:9,      25:10, 27:11, 27:12,
 statements [6] -          32:25, 33:6                 today [8] - 8:5, 9:21,    10:11, 10:22, 13:14,        28:2, 31:15, 36:12
4:23, 13:4, 13:20,           supports [1] - 17:24     10:2, 15:1, 18:24,         21:12, 25:2, 35:5,           victims [2] - 36:19,
17:8, 17:17, 23:12           suspect [3] - 19:18,     19:13, 23:5, 23:13         35:15                       36:22
 STATES [2] - 1:1, 1:3     19:20, 20:4                 today's [3] - 15:2,        two-year [1] - 10:2         violate [1] - 33:8
 States [5] - 3:4, 31:3,     swim [1] - 11:12         29:11, 29:19                typical [1] - 23:3          violated [1] - 18:9
38:7, 38:9, 38:13            sympathy [2] - 17:4,      together [3] - 7:9,        typically [1] - 33:12       voice [1] - 10:4
 statutory [1] - 26:21     36:11                      12:4, 23:7                                              voluntarily [1] -
                                                       Tommy [22] - 3:4,                                     22:15
 Ste [2] - 1:15, 1:19        system [6] - 25:13,                                             U
 steals [1] - 20:1         25:25, 26:3, 26:7,         16:25, 18:22, 19:13,                                    vs [2] - 1:5, 3:4
 stenographically [1]      29:4                       19:24, 20:12, 20:15,        U.S [3] - 30:10, 32:3,      vulnerabilities [1] -
          Case 1:17-cr-00120-BLW Document 51 Filed 11/13/18 Page 47 of 47



22:21                      10:11, 10:18, 10:22,
                           15:3, 18:5, 25:11,
           W               25:12, 27:19, 28:14,
                           29:10, 29:11, 29:21,
 waive [7] - 23:2,         29:22, 29:24, 32:19,
23:19, 34:21, 35:1,        35:6, 35:15, 35:16
35:5, 35:8, 35:21           yourself [1] - 8:9
 waived [2] - 31:6,
33:19                                 Z
 waiver [4] - 33:14,
33:15, 33:18, 33:20         zealously [2] - 23:5,
 wake [1] - 7:12           23:6
 walk [1] - 17:21
 wants [3] - 14:1,
37:1, 37:3
 warm [1] - 11:5
 Washington [1] -
1:15
 watch [1] - 10:19
 ways [2] - 21:23,
21:24
 weaseled [1] - 13:19
 weeks [1] - 27:23
 WEST [1] - 1:25
 Whatcott [1] - 1:14
 wholly [1] - 29:18
 wide [1] - 24:10
 wife's [1] - 28:15
 willing [1] - 23:10
 Winberg [1] - 1:18
 WINMILL [1] - 1:10
 wisdom [1] - 11:5
 wish [9] - 9:10, 9:15,
10:12, 22:22, 23:19,
23:21, 33:17, 33:22,
36:25
 witness [4] - 6:19,
16:11, 19:10, 23:12
 witnesses [2] - 21:18
 women [1] - 28:14
 wonderful [1] - 18:24
 word [1] - 24:17
 words [2] - 26:4,
36:11
 works [1] - 6:22
 world [4] - 7:23,
20:7, 26:6, 28:20
 worldly [1] - 13:13
 wrap [1] - 10:6
 wrapped [1] - 11:8
 wrestled [1] - 25:25
 write [1] - 8:18
 written [2] - 6:16,
33:3

           Y
 year [3] - 10:2, 12:13,
25:2
 years [21] - 3:19,
